EXHIBIT 10.2

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SECURITY AND INTERCREDITOR AGREEMENT

 

AMONG

 

ALLEGHENY ENERGY SUPPLY COMPANY, LLC,

 

THE OTHER PERSONS REFERRED TO HEREIN AS GRANTORS,

 

CITICORP NORTH AMERICA, INC.,

 

as Administrative Agent,

 

LAW DEBENTURE TRUST COMPANY OF NEW YORK,

 

as Indenture Trustee,

 

AND

 

CITIBANK, N.A.,

 

as Collateral Agent, Intercreditor Agent and Depository Bank,

 

dated as of February 21, 2003

 

as amended and restated in its entirety on March 8, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

     ARTICLE I           DEFINITIONS AND INTERPRETATION     

Section 1.01

   Definitions    2

Section 1.02

   Principles of Interpretation    2      ARTICLE II           SECURED
OBLIGATIONS AND PREPAYMENTS     

Section 2.01

   Recalculation    4

Section 2.02

   Secured Obligations    5

Section 2.03

   Mandatory Prepayments    6

Section 2.04

   Voluntary Prepayments    7

Section 2.05

   Prepayments Generally    7

Section 2.06

   Application of Proceeds in Certain Instances    11

Section 2.07

   Payments    11

Section 2.08

   Amounts Not Subject to Sharing    11

Section 2.09

   Payments Received by Any Other Creditor Party    12

Section 2.10

   Presumption Regarding Payments    12

Section 2.11

   No Separate Security    13

Section 2.12

   Priority of Liens    13

Section 2.13

   Additional Secured Debt    13      ARTICLE III           REPRESENTATIONS AND
WARRANTIES     

Section 3.01

   Representations and Warranties of the Grantors    14      ARTICLE IV       
   RECOVERY EVENT PROCEEDS ACCOUNTS     

Section 4.01

   Creation of Recovery Event Proceeds Account    16



--------------------------------------------------------------------------------

Section 4.02

   Recovery Account    17

Section 4.03

   [INTENTIONALLY OMITTED]    17

Section 4.04

   [INTENTIONALLY OMITTED]    17

Section 4.05

   Payments in Trust    17

Section 4.06

   Investment of Funds in Recovery Event Proceeds Account    17

Section 4.07

   Transfers from Recovery Event Proceeds Account During the Continuance of a
Facility Event of Default    19

Section 4.08

   Reports, Certifications and Instructions    19

Section 4.09

   Depository Bank Undertakings    20

Section 4.10

   Controlled Accounts    22

Section 4.11

   Force Majeure    23

Section 4.12

   Clearing Agency    23

Section 4.13

   Return of Funds    23

Section 4.14

   Application of Recovery Event Proceeds    24      ARTICLE V          
SECURITY INTERESTS     

Section 5.01

   Grant of Security    25

Section 5.02

   Security for Obligations    29

Section 5.03

   Delivery and Control of Security Collateral and Account Collateral    30

Section 5.04

   Further Assurances; Etc.    30

Section 5.05

   As to the Assigned Agreements    33

Section 5.06

   Grantors Remain Liable    33

Section 5.07

   Additional Equity Interests    34

Section 5.08

   Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims    34

Section 5.09

   Equipment and Inventory    34

 

ii



--------------------------------------------------------------------------------

Section 5.10

   Insurance    35

Section 5.11

   Post-Closing Changes; Bailees; Collections on Assigned Agreements,
Receivables and Related Contracts    35

Section 5.12

   Intellectual Property Collateral    37

Section 5.13

   Letter-of-Credit Rights    37

Section 5.14

   Voting Rights, Dividends, Etc.    38

Section 5.15

   The Collateral Agent Appointed Attorney-in-Fact    39

Section 5.16

   Springdale Assets    39      ARTICLE VI           REMEDIES AND ENFORCEMENT   
 

Section 6.01

   Remedies and Enforcement Action    39

Section 6.02

   Procedures Following the Occurrence of a Facility Event of Default    40

Section 6.03

   Exercise of Remedies    41

Section 6.04

   Insolvency Default    41

Section 6.05

   No Liability for Collateral Agent    41

Section 6.06

   Sale; Incidents of Sale    42

Section 6.07

   Collateral Agent May File Proofs of Claim    42

Section 6.08

   Collateral Agent May Enforce Claims    43

Section 6.09

   Control of Enforcement Action    43

Section 6.10

   Enforcement Proceeds Account    43

Section 6.11

   Application of Enforcement Proceeds    44

Section 6.12

   Subrogation, Etc.    45

Section 6.13

   Other Remedies    45      ARTICLE VII           COLLATERAL AND INTERCREDITOR
AGENT     

Section 7.01

   Authorization and Action of the Collateral Agent and Intercreditor Agent   
46

 

iii



--------------------------------------------------------------------------------

Section 7.02

   Reliance    46

Section 7.03

   Citibank, CNAI and Affiliates    47

Section 7.04

   Acceptance of Collateral    47

Section 7.05

   The Collateral Agent May Perform    47

Section 7.06

   Duties    47

Section 7.07

   Liability    49

Section 7.08

   Successor Collateral Agent, Depository Bank and Intercreditor Agent    49

Section 7.09

   Suits, Etc., Brought by the Collateral Agent    50

Section 7.10

   Compensation of the Collateral Agent, the Depository Bank and the
Intercreditor Agent    50

Section 7.11

   Taxes, Stamp and Other Similar Taxes    51

Section 7.12

   Limitation on Duties in Respect of Collateral    52

Section 7.13

   Right to Initiate Judicial Proceedings, Etc.    52

Section 7.14

   Exculpatory Provisions    52

Section 7.15

   Treatment of Creditor Parties    53

Section 7.16

   Miscellaneous    53

Section 7.17

   Indemnification    54

Section 7.18

   Publicity    54

Section 7.19

   Merger; Consolidation    54      ARTICLE VIII           OTHER AGREEMENTS     

Section 8.01

   Provision of Information; Meetings    55

Section 8.02

   Creditor Action    55      ARTICLE IX           MISCELLANEOUS     

Section 9.01

   Indemnity and Expenses    56

 

iv



--------------------------------------------------------------------------------

Section 9.02

   Amendments; Waivers, Etc.    56

Section 9.03

   Subordination    59

Section 9.04

   Additional Grantors    60

Section 9.05

   Security Interest Absolute and Waivers    60

Section 9.06

   Notices; Etc.    63

Section 9.07

   Continuing Security Interest; Assignments Under the Financing Documents    63

Section 9.08

   Release and Termination    63

Section 9.09

   Execution in Counterparts    64

Section 9.10

   Severability    64

Section 9.11

   Integration    64

Section 9.12

   No Partnership    64

Section 9.13

   No Reliance    64

Section 9.14

   Third Party Beneficiaries    64

Section 9.15

   No Impairment    65

Section 9.16

   Equitable Remedies    65

Section 9.17

   Remedies    65

Section 9.18

   Limitations    66

Section 9.19

   Survival    66

Section 9.20

   GOVERNING LAW    66

Section 9.21

   The Mortgages    66

Section 9.22

   Jurisdiction, Etc.    66

Section 9.23

   WAIVER OF JURY TRIAL    67

Section 9.24

   Confidentiality    67

 

v



--------------------------------------------------------------------------------

Schedules:

 

Schedule 3.01(a)

   -    Name, Location, Chief Executive Office, Place Where Agreements Are
Maintained, Type of Organization, Jurisdiction of Organization and
Organizational Identification Number; Trade Names and Domain Names; Changes in
Name, Location, Etc.

Schedule 3.01(b)

   -    Previous Location of Material Equipment

Schedule 3.01(f)

   -    Pledged Equity

Schedule 3.01(g)

   -    Initial Controlled Accounts and Operating Accounts

Schedule 5.01(h)

   -    Commercial Tort Claims

Schedule 5.04(b)

   -    Real Property Schedule

Schedule A-1

   -    Operating Agreements Exhibits:          

Exhibit A

   -    Form of Security Agreement Supplement

Exhibit B

   -    Form of Accession Agreement

Exhibit C

   -    Form of Account Control Agreement

Exhibit D

   -    Form of Incumbency Certificate

Exhibit E-1

   -    Form of Consent and Agreement (West Virginia)

Exhibit E-2

   -    Form of Consent and Agreement (Other States)

Exhibit F

   -    Real Property Requirements Appendices:          

Appendix A-1

   -    Definitions

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AND INTERCREDITOR AGREEMENT

 

AMENDED AND RESTATED SECURITY AND INTERCREDITOR AGREEMENT, dated as of February
21, 2003, as amended and restated in its entirety on March 8, 2004 (such date
being the “Amendment Date”), made by and among (capitalized terms used herein
shall have the meanings assigned thereto in Section 1.01 of this Agreement):

 

ALLEGHENY ENERGY SUPPLY COMPANY, LLC, a Delaware limited liability company (the
“Company”);

 

Each of the Persons (other than the Company) listed on the signature pages
hereof as a Grantor and the Additional Grantors (as defined in Section 9.04)
(the Company, the Persons so listed and the Additional Grantors being
collectively referred to herein as the “Grantors”);

 

CITICORP NORTH AMERICA, INC. (“CNAI”), not in its individual capacity except as
expressly set forth herein but solely as administrative agent for the Term B
Lenders and the Term C Lenders (solely in such capacity, the “Administrative
Agent”);

 

LAW DEBENTURE TRUST COMPANY OF NEW YORK, not in its individual capacity except
as expressly set forth herein but solely as indenture trustee on behalf and for
the benefit of the Amended Note Noteholders (in such capacity, the “Indenture
Trustee”); and

 

CITIBANK, N.A. (“Citibank”), not in its individual capacity except as expressly
set forth herein but solely as (a) intercreditor agent (solely in such capacity,
the “Intercreditor Agent”) for the Creditor Parties, (b) the depository bank
(solely in such capacity, the “Depository Bank”) and (c) collateral agent on
behalf and for the benefit of the Secured Parties (solely in such capacity, the
“Collateral Agent”).

 

PRELIMINARY STATEMENTS

 

(1) The Company is party to that certain Amended and Restated Indenture, dated
as of February 21, 2003 (said indenture, as amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Refinancing
Indenture”), together with Law Debenture Trust Company of New York, as Indenture
Trustee, and Bank One Trust Company, N.A., as Security Registrar and Paying
Agent, pursuant to which the Company has issued the Amended A Notes, the Amended
B Notes and the Amended C Notes.

 

(2) The Company is a party to (a) that certain Credit Agreement, dated as of
February 21, 2003, as amended and restated in its entirety as of March 8, 2004
(said agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Term B Credit
Agreement”), with the lenders and other financial institutions party thereto
(the “Term B Lenders”) and the Administrative Agent pursuant to which the Term B
Lenders have (i) established a new loan facility which is secured by both the
Group Assets (as hereinafter defined) and the Springdale Assets (as hereinafter
defined) in the order of priorities set forth herein in an initial aggregate
principal amount of up to $650,000,000 (the “Group Assets Facility”) and (ii)
continued a loan facility which is secured solely by the Springdale Assets in
the order of priorities set forth herein in an initial aggregate principal
amount of up to $100,000,000 (the “Springdale Tranche B Facility” and together
with the



--------------------------------------------------------------------------------

Group Assets Facility, the “Term B Facility”) and (b) that certain Term C Credit
Agreement, dated as of March 8, 2004 (said agreement, as it may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Term C Credit Agreement” and together with the Term B Credit
Agreement, the “Term Credit Agreements”), with the lenders and other financial
institutions party thereto (the “Term C Lenders” and together with the Term B
Lenders, the “Term Lenders”) and the Administrative Agent pursuant to which the
Term C Lenders have established a loan facility which is secured by both the
Group Assets and the Springdale Assets in the order of priorities set forth
herein in an initial aggregate principal amount of up to $500,000,000 (the “Term
C Facility” and together with the Term B Facility, the “Term Facilities”).

 

(3) The Company has applied the proceeds of the Group Assets Facility and the
Term C Facility to repay certain outstanding amounts under the Initial Credit
Agreements and the Debt incurred under such Facilities constitutes Additional
Secured Debt.

 

(4) Subject to the terms of the Financing Documents, the Company or the other
Grantors may from time to time incur and secure additional Debt which is
entitled to the benefits of this Agreement and the other Collateral Documents.

 

NOW, THEREFORE, to secure the Secured Obligations and, the Springdale
Obligations and the performance of the Company’s and the other Grantors’
Obligations under the Financing Documents, and in consideration of the premises
and mutual covenants contained herein and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged) the
parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

Section 1.01 Definitions. (a) Defined terms used in this Agreement and the
Schedules and Exhibits to this Agreement have the meanings assigned to them in
Appendix A-1.

 

(b) Terms defined in Article 8 or 9 of the UCC and/or in the Federal Book Entry
Regulations are used in this Agreement as such terms are defined in such Article
8 or 9 and/or the Federal Book Entry Regulations.

 

Section 1.02 Principles of Interpretation. (a) Except to the extent expressly
provided to the contrary in this Agreement or to the extent that the context
otherwise requires, in this Agreement:

 

(i) the table of contents and Article and Section headings contained in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement or any other Financing Document;

 

(ii) references to any document, instrument or agreement, including any
Financing Document, shall include (A) all exhibits, annexes, schedules,
appendices or other attachments thereto and (B) all documents, instruments or
agreements issued or executed in replacement thereof;

 

2



--------------------------------------------------------------------------------

(iii) references to a document or agreement, including any Financing Document,
shall be deemed to include any amendment, restatement, modification, supplement
or replacement thereto entered into in accordance with the terms thereof and the
terms of the Financing Documents; provided that notwithstanding the foregoing,
no reference to any of the Initial Credit Agreements, the Refinancing Indenture,
the Term Loan Documents, the Initial Credit Facility Notes or the Amended Notes
shall be deemed to include any Replacement Senior Debt Agreement, the proceeds
of which were used to repay the Senior Debt Obligations outstanding under any
Initial Credit Agreement, the Refinancing Indenture, the Term Loan Documents,
any Initial Credit Facility Note or any Amended Note, as the case may be.

 

(iv) the words “include”, “includes” and “including” are not limiting;

 

(v) references to any Person shall include such Person’s successors and
permitted assigns (and in the case of any Governmental Authority, any Person
succeeding to such Governmental Authority’s functions and capacities);

 

(vi) the words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

 

(vii) references to “days” shall mean calendar days;

 

(viii) the singular includes the plural and the plural includes the singular;

 

(ix) references to Applicable Law, generally, shall mean Applicable Law as in
effect from time to time, and references to any specific Applicable Law shall
mean such Applicable Law, as amended, modified or supplemented from time to
time, and any Applicable Law successor thereto;

 

(x) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”; and

 

(xi) any reference in this Agreement to an Article, Section, Schedule, Appendix
or Exhibit is to the article or section of, or a schedule, appendix or exhibit
to this Agreement unless otherwise indicated, and Schedules, Appendices and
Exhibits to this Agreement shall be deemed incorporated by reference in this
Agreement.

 

(b) This Agreement is the result of negotiations among the parties thereto and
their respective counsel. Accordingly, this Agreement shall be deemed the
product of all parties thereto, and no ambiguity in this Agreement shall be
construed in favor of or against any Grantor or any Creditor Party.

 

3



--------------------------------------------------------------------------------

ARTICLE II

SECURED OBLIGATIONS AND PREPAYMENTS

 

Section 2.01 Recalculation. (a) As soon as reasonably practicable after each
Recalculation Date, (i) for so long as any Senior Debt Obligations remain
outstanding under any Amended B Note, (A) the outstanding principal amount owed
to any Consenting Amended Note Noteholder under any Amended B Note at such time
shall, in accordance with clause (b) below, be reduced by an amount equal to
each such Consenting Amended Note Noteholder’s ratable share of the Available
Basket Amount for such Recalculation Date (such amount being each such
Consenting Amended Note Noteholder’s “Reduced Unsecured Principal Amount”) and
(B) the outstanding principal amount of the Amended A Notes held by such
Consenting Amended Note Noteholder shall, in accordance with clause (b) below,
be increased by an amount equal to such Consenting Amended Note Noteholder’s
Reduced Unsecured Principal Amount for such Recalculation Date and (ii) at such
time as no Senior Debt Obligations remain outstanding under any Amended B Note,
if any Springdale Tranche B Advances remain outstanding, (A) the outstanding
principal amount of the Springdale Tranche B Advances owed to each Term B Lender
shall, in accordance with clause (b) below, be reduced by an amount equal to
each such Springdale Lender’s ratable share of the Available Basket Amount for
such Recalculation Date (such amount being each such Term B Lender’s “Reduced
Springdale Undersecured Principal Amount”) and (B) the outstanding principal
amount of the Advances owed to each such Term B Lender under the Group Assets
Facility shall, in accordance with clause (b) below, be increased by an amount
equal to such Term B Lender’s Reduced Springdale Undersecured Principal Amount
for such Recalculation Date.

 

(b) The increase in the outstanding principal amount under any Amended A Note or
the outstanding principal amount of the Advances under the Group Assets Facility
and the reduction in the principal amount outstanding under the Amended B Notes
or the Springdale Tranche B Facility pursuant to clause (a) above with respect
to any Reduced Unsecured Principal Amount or Reduced Springdale Undersecured
Principal Amount, as the case may be, shall automatically and permanently occur
upon the creation and perfection by the Grantors of all Liens in favor of the
Collateral Agent (for the benefit of the relevant Secured Parties) which may be
necessary in order to fully secure such increased outstanding principal amount
under the Amended A Notes or the Advances outstanding under the Group Assets
Facility (as the case may be) (and all interest, fees and other amounts relating
thereto) with, the properties, asset, rights or interests of the Grantors, and
each Grantor hereby agrees that it shall as soon as reasonably practicable and,
in any event promptly after a request by the Intercreditor Agent or the
Indenture Trustee, take all action necessary to create and perfect such Lien in
accordance with Section 5.04 and the Real Property Requirements; provided that
notwithstanding anything to the contrary contained in this Agreement, none of
the Grantors, individually or collectively, shall be obligated to create or
perfect a Lien to secure aggregate Debt in excess of the total amount of the
Bond Lien Basket Debt at any time.

 

(c) After giving effect to any recalculation pursuant to clause (a) of the
outstanding principal amount under the Amended A Notes or the Advances
outstanding under the Group Assets Facility (as the case may be), and upon the
creation and perfection of all Liens relating thereto pursuant to clause (b),
all such amounts shall constitute Secured Obligations for purposes of this
Agreement and the other Collateral Documents.

 

4



--------------------------------------------------------------------------------

(d) On the day that is 10 days prior to each day that is a Recalculation Date as
a result of clause (b) of the definition thereof, and promptly after each day
that is a Recalculation Date as a result of clause (a) or (c) of the definition
thereof, the Intercreditor Agent shall send written notice to the Administrative
Agent and the Indenture Trustee that a Recalculation Date will occur or has
occurred, as the case may be, and specify such Recalculation Date.

 

(e) Promptly after receiving such notice, (i) the Indenture Trustee shall send
written notice to the Intercreditor Agent specifying the aggregate outstanding
principal amount of the Amended B Notes and (ii) the Administrative Agent shall
send written notice to the Intercreditor Agent specifying the aggregate
outstanding principal amount of the Advances owed to the Term B Lenders under
the Springdale Tranche B Facility, as such amounts were in effect prior to any
recalculation made or to be made on the relevant Recalculation Date.

 

(f) Promptly after it has received the notice contemplated in clause (e) from
the Indenture Trustee or the Administrative Agent, as the case may be, the
Intercreditor Agent shall give written notice to the Indenture Trustee or the
Administrative Agent, as the case may be, which notice shall specify: (i) the
Recalculation Date to which such notice relates, (ii) the amount, if any, of
increase in the outstanding principal amount of the Amended A Notes or Advances
outstanding under the Group Assets Facility, as the case may be, and the
corresponding decrease in the outstanding principal amount of the Amended B
Notes or the Springdale Tranche B Advances, as the case may be, (iii) the date
of effectiveness of such increase and corresponding decrease, (iv) the Available
Basket Amount for the relevant Recalculation Date, (v) the aggregate amount of
the Reduced Unsecured Principal Amounts for the relevant Recalculation Date,
(vi) the aggregate amount of the Reduced Springdale Undersecured Principal
Amounts for the relevant Recalculation Date, and (vii) the aggregate outstanding
principal amount of the Amended B Notes and the Advances outstanding under the
Springdale Tranche B Facility, in each case on the relevant Recalculation Date
(after giving effect to any recalculation of such amount on such date).

 

Section 2.02 Secured Obligations. Notwithstanding anything herein to the
contrary, (a) the Amended A Notes shall constitute Secured Obligations
immediately after the Existing A Notes shall have been amended and assumed by
the Company in accordance with the terms of the Refinancing Indenture, (b) the
Obligations under the Springdale Tranche B Facility shall constitute Springdale
Obligations immediately after the Company shall have received (or be deemed to
have received under the terms of the Term B Credit Agreement) the proceeds from
the Advances to be made under the Springdale Tranche B Facility pursuant to the
terms of the Term B Credit Agreement and (c) any Additional Secured Debt
Obligations shall constitute Secured Obligations immediately upon the receipt
and application of the proceeds therefrom and the perfection of the Liens
created in favor thereof in accordance with the terms of the Financing Documents
and the Real Property Requirements. At such time as any of the Senior Debt
Obligations shall constitute Secured Obligations pursuant to the terms of
Section 2.01 or 2.02(a), such Senior Debt Obligations shall be subject to and
secured by, and entitled to the benefits of, this Agreement and the other
Collateral Documents shall rank as follows, without preference by reason of date
of incurrence with respect thereto, order of filing or otherwise of the Senior
Debt Obligations (including the Secured Obligations) under any of the Financing
Documents:

 

(i) with respect to the Springdale Assets only, (A) the Springdale Liens
(Springdale Lenders) shall constitute a first priority lien or security interest
in the Springdale Assets and (B) the Springdale Liens (Refinancing Obligations)
and, to the extent any Additional Secured Debt Obligations are then outstanding,
the Springdale Liens (Additional Secured Debt Obligations) shall constitute a
second priority lien or security interest in the Springdale Assets, ranking in
the case of this clause (B) equally as between themselves and junior in priority
to the Springdale Liens (Springdale Lenders); and

 

5



--------------------------------------------------------------------------------

(ii) with respect to the Group Assets only, the Group Assets Liens (Refinancing
Obligations) and, to the extent any Additional Secured Debt Obligations are then
outstanding, the Group Assets Liens (Additional Secured Debt Obligations) shall,
subject to the PCB Liens, constitute a first priority lien or security interest
in the Group Assets, ranking equally as between themselves.

 

Section 2.03 Mandatory Prepayments. The Company shall make a prepayment to the
Intercreditor Agent of the Senior Debt Obligations in each case in accordance
with Section 2.05 at the following times and in the following amounts (such
applicable amounts being referred to as “Designated Proceeds”):

 

(a) Within 10 Business Days after receipt by the Company or any of its
Subsidiaries of cash proceeds in respect of any Asset Sale other than any Asset
Sale in respect of the Springdale Assets (a “Non-Springdale Asset Sale”), (i)
prior to the repayment in full of the Senior Debt Obligations outstanding under
the Springdale Tranche B Facility, in an aggregate principal amount equal to (A)
50% of the Net Cash Proceeds received by the Company or any of its Subsidiaries
in connection with such Non-Springdale Asset Sale until such time as the
aggregate Net Cash Proceeds received by the Company or any of its Subsidiaries
in respect of all such Non-Springdale Asset Sales since the Amendment Date
exceeds $300,000,000 and (B) 100% of the Net Cash Proceeds received by the
Company or any of its Subsidiaries in connection with such Non-Springdale Asset
Sale once the aggregate Net Cash Proceeds received by the Company or any of its
Subsidiaries in respect of all Asset Sales since the Amendment Date exceeds
$300,000,000, and (ii) after repayment in full of the Senior Debt Obligations
outstanding under the Springdale Tranche B Facility, in an aggregate principal
amount equal to 75% of the Net Cash Proceeds received by the Company or any of
its Subsidiaries in connection with such Non-Springdale Asset Sale; provided
that the foregoing clauses (i) and (ii) shall not apply to Non-Springdale Asset
Sales, the proceeds (or any amount equal to anticipated proceeds) of which are
(1) used or committed to be used by the Company or any of its Subsidiaries for
the financing of fixed or capital assets to be used in the business of the
Company and its Subsidiaries prior to or within 12 months after any such
Non-Springdale Asset Sale or (2) individually or in the aggregate for any
Non-Springdale Asset Sales in any fiscal year less than $10,000,000.

 

(b) Within three Business Days of receipt by the Company or any of its
Subsidiaries of Net Cash Proceeds relating to any Equity Issuance by the Company
or any of its Subsidiaries, in an aggregate principal amount equal to 50% of the
Net Cash Proceeds from such Equity Issuance; provided, however, that the
provisions of this clause (b) shall not apply to any Equity Issuance made by the
Company to the Parent in

 

6



--------------------------------------------------------------------------------

connection with the making by the Parent of a cash equity contribution required
by Section 4.01(a) of the Intercreditor Agreement or which is made by the
Company to the Parent for the purpose of permitting the Parent to return to the
Company proceeds of a cash distribution received by the Parent pursuant to
Section 4.01(b) of the Intercreditor Agreement.

 

(c) Within three Business Days of receipt by the Company or any of its
Subsidiaries of Net Cash Proceeds relating to any Debt Issuance, in an aggregate
principal amount equal to 100% of the Net Cash Proceeds from such Debt Issuance.

 

(d) No later than 90 days after the end of each fiscal year of the Company,
commencing with the fiscal year ending on December 31, 2004, in an aggregate
principal amount equal to the Required Prepayment Percentage of Excess Cash Flow
for the fiscal year then ended.

 

(e) With respect to any Recovery Event Proceeds received in respect of any of
the Group Assets, to the extent required under Section 4.14.

 

(f) With respect to any Recovery Event Proceeds received in respect of the
Springdale Assets, to the extent required under Section 4.14.

 

(g) Within 10 Business Days after any Asset Sale in respect of the Springdale
Assets, in an aggregate amount equal to the Net Cash Proceeds received by the
Company or any of its Subsidiaries in connection with such Sale.

 

Section 2.04 Voluntary Prepayments.

 

(a) The Company may, upon at least one Business Day’s notice in the case of Base
Rate Advances and three Business Days’ notice in the case of Eurodollar Rate
Advances, in each case to the Intercreditor Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given, the
Company shall, prepay the outstanding aggregate principal amount of the Advances
in whole or in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid and any other amounts
payable pursuant to Section 2.05(c); provided that each partial prepayment shall
be in an aggregate principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof; and provided further that any such prepayment
shall be in the order set forth in Section 2.05(a)(ii).

 

(b) So long as any Senior Debt Obligations remain outstanding under any of the
Initial Credit Agreements, the Company shall not make any election to redeem any
of the Amended Notes under Article Eleven of the Refinancing Indenture.

 

Section 2.05 Prepayments Generally. (a) (i) Subject to Sections 2.05(d), 2.05(e)
and 2.05(f), Designated Proceeds required to be applied to repay the Senior Debt
Obligations pursuant to Section 2.03(a), or 2.03(e), shall be paid to the
Intercreditor Agent for further distribution in accordance with the terms of the
relevant Financing Documents to the Indenture Trustee, the Administrative Agent
and any other Representative Agent under any other Prepayable Senior Debt
Agreement to be applied to repay the outstanding principal amount of the Senior
Debt Obligations in the following order of priority:

 

first, to ratably repay the principal amount of the Senior Debt Obligations then
outstanding under the Springdale Tranche B Facility and the Amended B Notes (if
any), together with interest to the date of such payment on the principal amount
so repaid and any other amounts payable in connection with such payment pursuant
to Section 2.05(c), until all Senior Debt Obligations under the Springdale
Tranche B Facility have been repaid in full; and

 

7



--------------------------------------------------------------------------------

second, to ratably repay (A) the outstanding principal amount of the Senior Debt
Obligations under the Amended Intercreditor Notes and (B) the outstanding
principal amount of the Senior Debt Obligations under any Prepayable Senior Debt
Agreement (including, under the Term Credit Agreements), together in each such
case, with interest to the date of such payment on the principal amount so
repaid and any other amounts payable in connection with such payment pursuant to
Section 2.05(c), until all such Senior Debt Obligations have been repaid in
full.

 

(ii) Subject to Sections 2.05(d), 2.05(e) and 2.05(f), Designated Proceeds
required to be applied to prepay the Senior Debt Obligations pursuant to Section
2.03(b), 2.03(c) or 2.03(d) or voluntarily undertaken pursuant to Section 2.04
shall be paid to the Intercreditor Agent for further distribution to the
Indenture Trustee and each other Representative Agent (including the
Administrative Agent) under any Prepayable Senior Debt Agreement to be applied
in the following order of priority:

 

first, to ratably repay the principal amount of the Senior Debt Obligations then
outstanding under the Springdale Tranche B Facility and, so long as any Initial
Credit Facility Event of Default shall have occurred and be continuing, the
Amended B Notes (if any), together with interest to the date of such payment on
the principal amount so repaid and any other amounts payable in connection with
such payment pursuant to Section 2.05(c), until all Senior Debt Obligations
under the Springdale Tranche B Facility have been repaid in full; and

 

second, to ratably repay (A) so long as any Initial Credit Facility Event of
Default shall have occurred and be continuing, the remaining outstanding
principal amount of the Senior Debt Obligations under the Amended Intercreditor
Notes, together with interest to the date of such payment on the principal
amount so repaid and any other amounts payable in connection with such payment
pursuant to Section 2.05(c), until all such Senior Debt Obligations have been
repaid in full; and (B) the outstanding Senior Debt Obligations under any
Prepayable Senior Debt Agreement at such time (including under the Term Credit
Agreements), together, in each such case, with interest to the date of such
payment on the principal amount so repaid and any other amounts payable in
connection with such payment pursuant to Section 2.05(c), until all such Senior
Debt Obligations have been repaid in full.

 

(iii) Subject to Sections 2.05(d), 2.05(e) and 2.05(f), Designated Proceeds
required to be applied to prepay the Senior Debt Obligations pursuant to Section
2.03(f) or 2.03(g), shall be paid to the Intercreditor Agent for further
distribution to the Indenture Trustee

 

8



--------------------------------------------------------------------------------

and each other Representative Agent (including the Administrative Agent) under
any Prepayable Senior Debt Agreement to be applied in the following order of
priority:

 

first, to ratably repay the principal amount of the Senior Debt Obligations then
outstanding under the Springdale Tranche B Facility, together with interest to
the date of such payment on the principal amount so repaid and any other amounts
payable in connection with such payment pursuant to Section 2.05(c), until all
Senior Debt Obligations in respect of the Springdale Tranche B Advances have
been repaid in full; and

 

second, to ratably repay (A) the outstanding principal amount of the Senior Debt
Obligations under the Amended Intercreditor Notes, together, with interest to
the date of such payment on the principal amount so repaid and any other amounts
payable in connection with such payment pursuant to Section 2.05(c), until all
such Senior Debt Obligations have been repaid in full and (B) all outstanding
Senior Debt Obligations under any Prepayable Senior Debt Agreement at such time
(including under the Term Credit Agreements), together, with interest to the
date of such payment on the principal amount so repaid and any other amounts
payable in connection with such payment pursuant to Section 2.5(c), until all
such Senior Debt Obligations have been repaid in full.

 

(b) [INTENTIONALLY OMITTED].

 

(c) Concurrently with any prepayment pursuant to Section 2.03 or 2.04, the
Company shall pay to the applicable Creditor Party all accrued fees, costs and
expenses, if any, and any other amounts due under the Financing Documents in
respect of the principal amount of the Senior Debt Obligations so prepaid;
provided that notwithstanding anything in any Financing Document to the
contrary, the Company shall not be obligated or required to pay any prepayment
premium, “make-whole” or other similar amount in connection with any payment
made pursuant to this Article II. So long as any Senior Debt Obligations remain
outstanding under any of the Initial Credit Agreements, any payment made by the
Company in respect of the principal amount of the Amended Notes shall only be
made pursuant to this Article II, Article VI of this Agreement and Article
Fifteen of the Refinancing Indenture.

 

(d) (i) Notwithstanding anything in Section 2.03 or this Section 2.05 to the
contrary, each Consenting Amended Note Noteholder, at its option, may elect not
to accept any prepayment in respect of its Amended Intercreditor Notes. Upon
receipt by the Intercreditor Agent of any prepayment amount, the amount of the
prepayment that is available to prepay the Senior Debt Obligations in respect of
the Amended Intercreditor Notes (the “Amended Intercreditor Note Prepayment
Amount”) shall be deposited into a cash collateral account with the
Intercreditor Agent pending application of such amount on the Prepayment Date as
set forth below. Promptly after such receipt (the date of such receipt being the
“Receipt Date”), the Intercreditor Agent shall give written notice to the
Indenture Trustee of the amount available to prepay the Amended Intercreditor
Notes, and the date on which such prepayment shall be made (the “Prepayment
Date”), which date shall be 30 days after the Receipt Date. Promptly following
such receipt from the Intercreditor Agent of such notice, the Indenture Trustee
shall notify each Consenting Amended Note Noteholder of (A) the Amended
Intercreditor Note

 

9



--------------------------------------------------------------------------------

Prepayment Amount, (B) the portion of the Amended Intercreditor Note Prepayment
Amount offered to prepay the Amended A Notes and the Amended B Notes, (C) the
Receipt Date, (D) the Prepayment Date and (E) the aggregate outstanding
principal amount of the Amended A Notes and the Amended B Notes on the date of
such notice.

 

(ii) Each Consenting Amended Note Noteholder entitled to receive a portion of
such Amended Intercreditor Note Prepayment Amount shall, through the Indenture
Trustee, give written notice to the Intercreditor Agent on or prior to 10:00
a.m. (New York City time) three Business Days prior to the relevant Prepayment
Date specifying whether or not such Consenting Amended Note Noteholder accepts
such prepayment amount. If any Consenting Amended Note Noteholder entitled to
receive a portion of an Amended Intercreditor Note Prepayment Amount fails to
give such notice by such time, such Consenting Amended Note Noteholder (a
“Declining Noteholder”) shall be deemed to decline such prepayment offer, unless
an Initial Credit Facility Event of Default shall have occurred and be
continuing on the date on which such notice is due, in which case such
Consenting Amended Note Noteholder shall be deemed to accept such prepayment
offer. Any Consenting Amended Note Noteholder giving written notice of its
intention to accept any prepayment or which is deemed to accept any prepayment
offer is hereinafter referred to as an “Accepting Noteholder”. On the Prepayment
Date, an amount equal to that portion of the Amended Intercreditor Note
Prepayment Amount accepted by the Accepting Noteholders to prepay the Senior
Debt Obligations outstanding under the Amended Intercreditor Notes held by such
Accepting Noteholders shall be withdrawn from the cash collateral account and
paid to the Indenture Trustee for further application to the ratable prepayment
of the Senior Debt Obligations outstanding under the Amended Intercreditor Notes
held by the Accepting Noteholders. Any amounts that would otherwise have been
applied to prepay the Senior Debt Obligations outstanding under the Amended
Intercreditor Notes owing to the Declining Noteholders shall instead be applied
to ratably prepay the remaining Senior Debt Obligations (other than any such
Senior Debt Obligations owed to the Declining Noteholders) or cash collateralize
the Refinancing L/C Commitment as otherwise provided in Section 2.03 or the
applicable subsection of this Section 2.05. In the event that all of the Senior
Debt Obligations other than the Senior Debt Obligations of any Declining
Noteholder shall have been repaid or redeemed in full, the remainder of any
amounts held as cash collateral by the Intercreditor Agent pursuant to this
Section 2.05(d) shall be paid over to the Company or its successor.

 

(e) Unless all Senior Debt Obligations other than the Senior Debt Obligations of
any Declining Noteholder shall have been repaid or redeemed in full, the
Intercreditor Agent shall apply any amounts that remain on deposit in the
Noteholder Prepayment Account (after giving effect to any prepayment to the
Accepting Noteholders pursuant to Section 2.05(d)) to prepay Advances
outstanding under the Term Credit Agreements or any other Prepayable Senior Debt
Agreement as directed by the Company in a notice provided to the Intercreditor
Agent by the Company.

 

(f) Notwithstanding anything in this Section 2.05 to the contrary, following the
delivery of any Remedies Notice in respect of the Collateral, all amounts
received from the Company or any other Grantor or in respect of the Collateral
shall be applied in accordance with the provisions of Section 6.11.

 

10



--------------------------------------------------------------------------------

Section 2.06 Application of Proceeds in Certain Instances.

 

(a) [INTENTIONALLY OMITTED].

 

(b) Notwithstanding any provision to the contrary in this Agreement, but subject
to Section 2.12, in the event that with respect to any Additional Secured Debt
Obligations (including, without limitation, the Senior Debt Obligations
outstanding under the Term B Credit Agreement and the Term C Credit Agreement
from time to time), any of the Additional Secured Debt Liens granted in
connection with the incurrence of such Additional Secured Debt Obligations are
determined not to create a valid perfected Lien on and security interest in the
Collateral in accordance with the priorities set forth in this Agreement (other
than with respect to Permitted Liens), the Secured Lenders (including, without
limitation, the Term B Lenders and the Term C Lenders) owed such Additional
Secured Debt Obligations shall not be entitled to vote or exercise any rights
with respect to, or receive any proceeds arising from the sale of, the Group
Assets or the Springdale Assets pursuant to the exercise by the other Creditor
Parties of any remedies hereunder with respect to any of the Liens or security
interests in the Collateral granted in favor of the Secured Parties.

 

Section 2.07 Payments. (a) All payments to be made to any Creditor Party by or
on behalf of the Company or any other Grantor under this Agreement shall be paid
in full, and without condition or deduction for any counterclaim, defense,
recoupment or setoff, in Dollars and in immediately available funds not later
than 11:00 a.m. (New York City time) on the due date thereof at the place and in
the manner designated in the relevant Financing Document. Whenever any payment
hereunder shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
commitment fee, as the case may be; provided that, if such extension would cause
payment of interest on or principal of any Senior Debt Obligations to be made in
the next succeeding calendar month, such payment shall be made on the next
preceding Business Day.

 

(b) All payments under this Agreement to (i) any Agent (whether for its own
account or for the account of any other Creditor Party for which such Agent is
the Representative Agent) or the Depository Bank shall be made to such Agent or
the Depository Bank, respectively, and (ii) any other Creditor Party shall be
made to the Representative Agent for such Creditor Party.

 

Section 2.08 Amounts Not Subject to Sharing. Notwithstanding any other provision
of this Agreement:

 

(a) No Creditor Party shall have any obligation to share any payment made by any
Person (other than any Grantor or Affiliate thereof) to another Creditor Party
pursuant to a contract of guaranty, participation, indemnity, insurance, letter
of credit, assignment agreement or other like agreement, between two such
parties or issued by one such party to benefit another.

 

(b) No Creditor Party shall have any obligation to share any fee (including
Amendment Fees which have been offered to or are available to all applicable
Creditor Parties on the same terms), indemnity, compensation for the increased
cost of maintaining its portion of the Senior Debt Obligations, or other similar
amount which is payable to or for the benefit of any Creditor Party pursuant to
any Financing Document and not made in contravention of any other provision of
the Financing Documents.

 

11



--------------------------------------------------------------------------------

(c) No Creditor Party shall have any obligation to share any payment made by the
Company or any other Grantor to such Creditor Party pursuant to any other
document, agreement, undertaking or other arrangement in respect of any Debt
owed to such Creditor Party to the extent that such Debt does not constitute
Senior Debt Obligations.

 

Section 2.09 Payments Received by Any Other Creditor Party. (a) Except as
otherwise provided in Section 2.08, if on any day any Creditor Party (other than
the Collateral Agent or the Intercreditor Agent) shall obtain any amount, (i)
other than amounts obtained by such Creditor Party from or through the
Collateral Agent or the Intercreditor Agent pursuant to this Agreement or from
or through its Representative Agent pursuant to the Financing Documents to which
it is a party or pursuant to any Facility Note issued pursuant to such Financing
Documents, whether (A) by way of voluntary or involuntary payment, (B) by virtue
of an exercise of any right of set-off, banker’s lien or counterclaim, (C) as
proceeds of any insurance policy covering any properties or assets of the
Company or any of its Subsidiaries, (D) from proceeds of the liquidation or
dissolution of the Company or any of its Subsidiaries or distribution of their
respective assets among their respective creditors (however such liquidation,
dissolution or distribution may occur), (E) as payment of any of the Senior Debt
Obligations, or (F) from a realization on the Collateral or (ii) subject to
Section 2.05, from any Agent or otherwise in respect of the Senior Debt
Obligations then due and payable pursuant to Section 2.03 or in connection with
any payment of the Secured Obligations or Springdale Obligations as a result of
any Enforcement Action, in either case, in excess of such Creditor Party’s
ratable share of such payment, such Creditor Party shall forthwith notify the
Intercreditor Agent thereof and shall promptly, and in any event within ten
Business Days of its so obtaining the same, pay such amount or excess amount
(less any reasonable costs and expenses incurred by such Creditor Party in
obtaining or preserving such payment) to the Intercreditor Agent for the account
of the Creditor Parties, to be distributed among them in accordance with Section
2.05 (or if any Enforcement Action has been taken with respect to the
Collateral, Section 6.11).

 

(b) [INTENTIONALLY OMITTED].

 

(c) If, after any payment is received by a Creditor Party and paid over to the
Intercreditor Agent pursuant to Section 2.09(a), such payment is rescinded or
must otherwise be restored by the Creditor Party that first obtained it, each
other Creditor Party that obtained the benefit of such payment (whether pursuant
to a distribution hereunder, or otherwise) shall return to such Creditor Party
its portion of the payment so rescinded or required to be restored upon demand
therefor, together with its pro rata portion of any interest or other amount
paid or payable in connection with the rescission or the restoration of such
payment by the Creditor Party that first obtained it.

 

Section 2.10 Presumption Regarding Payments. For purposes hereof, any payment
received by any Creditor Party from the Collateral Agent or the Intercreditor
Agent pursuant to the terms of this Agreement may be presumed by such Creditor
Party to have been properly received by such Creditor Party in accordance with
the terms of this Agreement unless such Creditor Party receives notice from any
other Creditor Party that such payment was not made in accordance with terms of
this Agreement.

 

12



--------------------------------------------------------------------------------

Section 2.11 No Separate Security. Each Creditor Party represents and warrants
to each other Creditor Party that, in respect of its Senior Debt Obligations, it
has not received any security or guaranty from the Company or any of its
Subsidiaries or any other Person other than its interest in the Collateral as
provided in the Financing Documents.

 

Section 2.12 Priority of Liens. Each of the Creditor Parties agrees that it will
not directly or indirectly take any action to contest or challenge (a) the
validity, legality, enforceability, perfection or avoidability of any Financing
Document or the respective security interests of the Creditor Parties in the
Collateral or (b) the priority of the Liens under the Collateral Documents.

 

Section 2.13 Additional Secured Debt. If at any time the Company or any of its
Subsidiaries incurs Debt in accordance with the terms of the Financing Documents
which the Company desires to be secured by the benefits of this Agreement and
the other Collateral Documents, such Debt shall constitute “Additional Secured
Debt” and shall be entitled to the benefit of this Agreement; provided that (a)
if such Additional Secured Debt does not qualify as Replacement Senior Debt, no
Senior Debt Obligations remain outstanding under any Amended B Note and no
Springdale Tranche B Advance remains outstanding, (b) the incurrence of such
Debt and the granting of Liens in connection therewith would not conflict with
or result in the breach of or constitute, a default under the provisions of this
Agreement, any contract, loan agreement, indenture (including under the
Refinancing Indenture and the Existing Indentures), mortgage, deed of trust,
lease or other instrument binding on or affecting any Loan party or any of its
properties, (c) the Collateral Agent shall have received an Officer’s
Certificate from the Company or such Subsidiary that (1) identifies the maximum
principal or notional amount of the Additional Secured Debt to be so incurred,
the amortization schedule, average life and final maturity date of such
Additional Secured Debt and the Representative Agent therefor, (2) identifies
whether such Additional Secured Debt shall be entitled to the provisions of
Sections 2.03 and 2.05 of the Agreement with respect to any required prepayments
of the Senior Debt Obligations, (3) certifies that (A) such Additional Secured
Debt is or will be otherwise incurred in accordance with the terms of the
Financing Documents and (B) such Additional Secured Debt is expressly subject to
the terms and conditions of this Agreement, (4) attaches thereto a copy of the
Additional Secured Debt Agreement under which such Additional Secured Debt is or
will be incurred, and (5) certifies that the Company and each Grantor has
complied with the Real Property Requirements in connection with the granting of
any Liens in favor of the applicable Secured Lenders; and (d) the Representative
Agent in respect of any such Additional Secured Debt shall have delivered to the
Collateral Agent and the Intercreditor Agent an Accession Agreement and such
other documents as they may reasonably request in connection with such
Representative Agent becoming a party to this Agreement for the benefit of the
Secured Lenders providing any such Additional Secured Debt.

 

13



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.01 Representations and Warranties of the Grantors. Each Grantor
represents and warrants to each Secured Party, as of the Amendment Date, that:

 

(a) Such Grantor’s exact legal name, as defined in Section 9-503(a) of the UCC,
is correctly set forth in Schedule 3.01(a). Such Grantor has only the trade
names and domain names listed on Schedule 3.01(a). Such Grantor is located
(within the meaning of Section 9-307 of the UCC) and has its chief executive
office and the office in which it maintains the original copies of each Assigned
Agreement and Related Contract to which such Grantor is a party and all
originals of all chattel paper that evidence Receivables of such Grantor, in the
state or jurisdiction set forth in Schedule 3.01(a). The information set forth
in Schedule 3.01(a) with respect to such Grantor is true and accurate in all
respects. Such Grantor has not previously changed its name, location, chief
executive office, place where it maintains its agreements, type of organization,
jurisdiction of organization or organizational identification number from those
set forth in Schedule 3.01(a) except as disclosed in Schedule 3.01(a) and, with
respect to each of Allegheny Energy Supply Lincoln Generating Facility, LLC,
Allegheny Energy Supply Wheatland Generating Facility, LLC, and Allegheny Energy
Supply Gleason Generating Facility, LLC, Energy Financing Company LLC and Lake
Acquisition Company LLC, other than any such change occurring prior to the
acquisition by the Company of such companies and which the Company is not aware
of.

 

(b) Within the five years preceding the Amendment Date, such Grantor has not
previously changed the location of its Material Equipment except as set forth in
Schedule 3.01(b) and, with respect to each of Allegheny Energy Supply Lincoln
Generating Facility, LLC, Allegheny Energy Supply Wheatland Generating Facility,
LLC, and Allegheny Energy Supply Gleason Generating Facility, LLC, Energy
Financing Company LLC and Lake Acquisition Company LLC, other than any such
change occurring prior to the acquisition by the Company of such companies and
which the Company is not aware of. All Security Collateral consisting of
certificated securities and instruments have been delivered to the Collateral
Agent. None of the Receivables or Agreement Collateral is evidenced by a
promissory note or other instrument that has not been delivered to the
Collateral Agent.

 

(c) Such Grantor is the legal and beneficial owner of its Collateral free and
clear of any Lien, claim, option or right of others, except for the security
interest created under the Collateral Documents or permitted under the Financing
Documents (including the PCB Liens) and except to the extent set forth in the
operating agreement of Buchanan Generation, LLC. No effective financing
statement or other instrument similar in effect covering all or any part of such
Collateral or listing such Grantor or any trade name of such Grantor as debtor
is on file in any recording office, except such as may have been filed in favor
of the Collateral Agent relating to the Financing Documents, financing
statements or other instruments relating to Liens permitted under the Financing
Documents.

 

14



--------------------------------------------------------------------------------

(d) Such Grantor has exclusive possession and control of the Material Equipment
and Inventory other than Inventory and Equipment stored at any leased premises
or warehouse for which a landlord’s or warehouseman’s agreement, in form and
substance satisfactory to the Representative Agents, is in effect and which
leased premises or warehouse is so indicated by an asterisk on Schedule 3.01(b),
except to the extent otherwise permitted by the Financing Documents. In the case
of any Equipment or Inventory of such Grantor, in each case, with a value in
excess of $25,000,000 located on leased premises or in warehouses, no lessor or
warehouseman of any premises or warehouse upon or in which such Equipment or
Inventory is located has (i) issued any warehouse receipt or other receipt in
the nature of a warehouse receipt in respect of any such Equipment or Inventory,
(ii) issued any document for any such Equipment or Inventory, (iii) received
notification of any secured party’s interest (other than the security interest
granted hereunder or any other Permitted Lien) in such Equipment or Inventory or
(iv) any Lien, claim or charge (based on contract, statute or otherwise) on such
Equipment and Inventory, other than Permitted Liens.

 

(e) The Initial Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non-assessable. With respect
to the Pledged Equity that is an uncertificated security, such Grantor has
caused the issuer thereof either (i) to register the Collateral Agent as the
registered owner of such security or (ii) to agree in an authenticated record
with such Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of such Grantor. If such Grantor is an issuer of Pledged
Equity, such Grantor confirms that it has received notice of such security
interest. The Pledged Debt pledged as of the Amendment Date by such Grantor
hereunder has been duly authorized, authenticated or issued and delivered, is
the legal, valid and binding obligation of the issuers thereof, is evidenced by
one or more promissory notes (which notes have been delivered to the Collateral
Agent) and is not in default.

 

(f) The Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule 3.01(f).

 

(g) Such Grantor does not have any bank or securities accounts other than the
Recovery Event Proceeds Account, the Controlled Accounts and the Operating
Accounts. Set forth on Schedule 3.01(g) is a complete and accurate list of all
Initial Controlled Accounts and Operating Accounts, showing as of the Amendment
Date, with respect to each Operating Account, the name and address of the bank
or other financial institution with whom such Operating Account is maintained,
the name of the accountholder and the account number thereof.

 

(h) The Assigned Agreements to which such Grantor is a party have been duly
authorized, executed and delivered by it and are in full force and effect and
are binding upon and enforceable against such Grantor, and to the best knowledge
of such Grantor, all other parties thereto in accordance with their terms,
except to the extent limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar law

 

15



--------------------------------------------------------------------------------

affecting the enforcement of creditors’ rights generally and by general
principles of equity. Each Regulated Affiliate party to any Material Contract to
which such Grantor is a party has executed and delivered to the Collateral Agent
a Consent in respect of each such Material Contract.

 

ARTICLE IV

RECOVERY EVENT PROCEEDS ACCOUNTS

 

Section 4.01 Creation of Recovery Event Proceeds Account. (a) The Collateral
Agent is hereby directed by the Company to cause to be established on or before
the Amendment Date with, and maintained thereafter by, the Depository Bank at
its offices in New York City, New York (ABA No. 021000089), in the name of the
Collateral Agent and under the sole control and dominion of the Collateral Agent
and subject to the terms of this Agreement, the non-interest bearing
Dollar-denominated securities account, Account No. 795379 (the “Recovery Event
Proceeds Account”).

 

(b) Commencing with the Amendment Date and for so long as any Secured
Obligations shall remain unpaid or any Creditor Party shall have any Commitment
under any Financing Document to which it is a party, the Recovery Event Proceeds
Account shall be maintained in the name of and under the sole dominion and
control of the Collateral Agent. The Collateral Agent shall cause the Recovery
Event Proceeds Account to be, and the Recovery Event Proceeds Account shall be,
separate from all other accounts held by or under the control or dominion of the
Collateral Agent. The Company irrevocably confirms the authority of (and directs
and authorizes) the Collateral Agent to, and the Collateral Agent agrees to,
deposit into, or credit to, and transfer funds from the Recovery Event Proceeds
Account in accordance with this Agreement. The Recovery Event Proceeds Account
shall be subject to Applicable Laws of the Board of Governors of the Federal
Reserve System and of any other applicable Governmental Authority, as may now or
hereafter be in effect.

 

(c) The Company shall not have any rights against or to moneys or funds on
deposit in, or credited to, the Recovery Event Proceeds Account, as third-party
beneficiary or otherwise, except the right of the Company to receive or make
requisitions of moneys or funds on deposit in, or credited to, the Recovery
Event Proceeds Account, as permitted by this Agreement, and to direct the
Collateral Agent as to the investment of moneys held in the Recovery Event
Proceeds Account as permitted by Section 4.06. In no event shall any amounts or
Cash Equivalents deposited into, or credited to, the Recovery Event Proceeds
Account, be registered in the name of the Company, payable to the order of the
Company, or specially endorsed to the Company, except to the extent that the
foregoing have been specially endorsed to the Collateral Agent or endorsed in
blank.

 

(d) (i) The Recovery Event Proceeds Account may include one or more Recovery
Event Proceeds Subaccounts, established and maintained by the Depository Bank at
its offices in New York City, State of New York, in the name of the Collateral
Agent in accordance with Section 4.14(a).

 

(ii) Unless otherwise specified in this Agreement, all references to the
Recovery Event Proceeds Account shall include references to all Recovery Event
Proceeds Subaccounts thereof and such Recovery Event Proceeds Subaccounts shall
be subject to the same restrictions and limitations as the Recovery Event
Proceeds Account.

 

16



--------------------------------------------------------------------------------

(iii) No Recovery Event Proceeds Subaccount may itself include another Recovery
Event Proceeds Subaccount.

 

Section 4.02 Recovery Account. (a) The Company shall irrevocably direct each
Person from whom it receives or is entitled to receive Recovery Event Proceeds
in excess of $25,000,000 with respect to any Recovery Event or series of related
Recovery Events to pay such Recovery Event Proceeds in excess of $25,000,000
directly to the Collateral Agent for deposit into, or credit to, the Recovery
Event Proceeds Account. The Collateral Agent shall have the right to receive all
such Recovery Event Proceeds directly from the Persons paying the same. All
Recovery Event Proceeds received by the Collateral Agent shall be as promptly as
practicable deposited into, or credited to, the Recovery Event Proceeds Account.

 

(b) Amounts on deposit in, or credited to, the Recovery Event Proceeds Account
from time to time shall be applied in accordance with Section 4.14.

 

Section 4.03 [INTENTIONALLY OMITTED].

 

Section 4.04 [INTENTIONALLY OMITTED].

 

Section 4.05 Payments in Trust. If, notwithstanding the instructions given or
required to be given in accordance with this Article IV, any payments required
pursuant to this Article IV to be remitted to the Collateral Agent are instead
remitted to the Company or its Affiliates (it being the intent and understanding
of the parties hereto that such payments are not to be made directly to the
Company but directly to the Collateral Agent for deposit into, or credit to, the
Recovery Event Proceeds Account for application in accordance with this Article
IV), then, to the fullest extent permitted by Applicable Law, the Company or
such other Person shall receive such payments into a constructive trust for the
benefit of the Secured Parties and subject to the Secured Parties’ security
interest, and shall (or shall use its best efforts to cause the Person receiving
such payments to) promptly remit them to the Collateral Agent for deposit into,
or credit to, the Recovery Event Proceeds Account.

 

Section 4.06 Investment of Funds in Recovery Event Proceeds Account. (a) Unless
to the knowledge of the Collateral Agent any Facility Event of Default has
occurred and is continuing, the Collateral Agent will from time to time (i)
invest (or cause to be invested) amounts on deposit in, or credited to, the
Recovery Event Proceeds Account in Cash Equivalents which are deposited into, or
credited to, the Recovery Event Proceeds Account, (ii) invest (or cause to be
invested) interest paid on the Cash Equivalents referred to in clause (i) above,
and (iii) reinvest (or cause to be reinvested) other proceeds of any such Cash
Equivalents that may mature or be sold, in each case in Cash Equivalents which
are deposited into, or credited to, the Recovery Event Proceeds Account, in each
case as the Company may select and instruct the Collateral Agent. Interest and
proceeds resulting from any investment of funds in the Recovery Event Proceeds
Account in Cash Equivalents that are not invested or reinvested in Cash
Equivalents shall be deposited and held in, or credited to, the Recovery Event
Proceeds Account. In addition, whenever directed to make a transfer of funds
from any Recovery Event Proceeds

 

17



--------------------------------------------------------------------------------

Account in accordance with the provisions of this Article IV, the Collateral
Agent shall have the right at any time to exchange (or cause to be exchanged)
such Cash Equivalents for similar Cash Equivalents of smaller or larger
denominations, or for other Cash Equivalents deposited into, or credited to, the
Recovery Event Proceeds Account, to the extent that, after application of all
other funds available for such purpose pursuant to this Article IV, the
liquidation of such Cash Equivalent is necessary to make such transfer.

 

(b) If any Facility Event of Default has occurred and is continuing, the
Collateral Agent will from time to time, to the extent so notified in accordance
with Section 4.07, (i) invest (or cause to be invested) amounts on deposit in,
or credited to, the Recovery Event Proceeds Account in Cash Equivalents which
are deposited into, or credited to, the Recovery Event Proceeds Account, (ii)
invest (or cause to be invested) interest paid on the Cash Equivalents referred
to in clause (i) above and (iii) reinvest (or cause to be reinvested) other
proceeds of any such Cash Equivalents that may mature or be sold, in each case
in Cash Equivalents which are deposited into, or credited to, the Recovery Event
Proceeds Account, in each case, as instructed by the Required Creditors (acting
through the Intercreditor Agent). Interest and proceeds resulting from any
investment of funds in the Recovery Event Proceeds Account in Cash Equivalents
that are not invested or reinvested in Cash Equivalents shall be deposited and
held in, or credited to, the Recovery Event Proceeds Account. In addition, the
Collateral Agent shall have the right at any time to exchange (or cause to be
exchanged) such Cash Equivalents for similar Cash Equivalents of smaller or
larger denominations, or for other Cash Equivalents deposited into, or credited
to, the Recovery Event Proceeds Account.

 

(c) The Collateral Agent shall not invest or reinvest any funds in the Recovery
Event Proceeds Account unless it has received instructions from the Company or
the Required Creditors in accordance with this Section 4.06 as to the investment
of such funds. All investments and reinvestments of funds in the Recovery Event
Proceeds Account shall be made in the name of the Collateral Agent or its
nominee(s).

 

(d) Whenever directed to make a transfer of funds from the Recovery Event
Proceeds Account in accordance with this Article IV, the Collateral Agent is
hereby directed and authorized by the Company to liquidate (or cause to be
liquidated) Cash Equivalents (in order of their respective maturities), to the
extent that, after application of all other funds available for such purpose
pursuant to this Article IV, the liquidation of any Cash Equivalent is necessary
to make such transfer.

 

(e) Neither the Collateral Agent nor the Depository Bank shall (in the absence
of gross negligence or willful misconduct, as finally determined by a final and
non-appealable decision of a court of competent jurisdiction) have any liability
with respect to any interest, cost or penalty on the liquidation of any Cash
Equivalent pursuant to this Agreement, nor shall the Collateral Agent (in the
absence of gross negligence or willful misconduct, as finally determined by a
final and non-appealable decision of a court of competent jurisdiction) have any
liability with respect to Cash Equivalents (including purchases or conversions
of foreign exchange) or moneys deposited into, or credited to, the Recovery
Event Proceeds Account (or any losses resulting therefrom) invested in
accordance with the instructions of the Company or the Required Creditors
(acting through the Intercreditor Agent), as the case may be.

 

18



--------------------------------------------------------------------------------

(f) All references in this Agreement to the Recovery Event Proceeds Account and
to cash, moneys or funds therein or balances thereof, shall include the Cash
Equivalents in which such cash, moneys, funds or balances are then invested and
the proceeds thereof.

 

(g) [INTENTIONALLY OMITTED].

 

(h) (i) Neither the Collateral Agent nor any of its Affiliates assume any duty
or liability for monitoring the rating or performance of any Cash Equivalent. In
the event an investment selection is not made by the Company or the Required
Creditors in accordance with the applicable provisions of this Section 4.06, the
funds in the Recovery Event Proceeds Account shall not be invested and the
Collateral Agent shall not incur any liability for interest or income thereon.
The Collateral Agent shall have no obligation to invest or reinvest the funds in
the Recovery Event Proceeds Account if all or a portion of such funds is
deposited with the Collateral Agent after 11:00 a.m. (New York City time) on the
day of deposit. Instructions to invest or reinvest that are received after 11:00
a.m. (New York City time) will be treated as if received on the following
business day in New York. Requests or instructions received after 11:00 a.m.
(New York City time) by the Collateral Agent to liquidate all or a portion of
funds in the Recovery Event Proceeds Account will be treated as if received on
the following business day in New York. The Collateral Agent shall have no
responsibility for any investment losses resulting from the investment,
reinvestment or liquidation of all or a portion of funds in the Recovery Event
Proceeds Account; provided that the Collateral Agent has made such investment,
reinvestment or liquidation, as applicable, in accordance with the terms, and
subject to the conditions, of this Agreement.

 

(ii) The Company acknowledges that non-deposit investment products (A) are not
obligations of, nor guaranteed, by Citibank nor any of its Affiliates; (B) are
not FDIC insured; and (C) are subject to investment risks, including the
possible loss of principal amount invested.

 

Section 4.07 Transfers from Recovery Event Proceeds Account During the
Continuance of a Facility Event of Default. Upon receipt by the Collateral Agent
of a Notice of Default and until receipt by the Collateral Agent of a revocation
by the Creditor Parties party to the Facility pursuant to which such Notice of
Default was delivered, the Collateral Agent shall not accept any instructions
from the Company with respect to any transfer or withdrawal of funds on deposit
in, or credited to, the Recovery Event Proceeds Account and, in such
circumstances, the Collateral Agent shall only accept and comply with
instructions for the investment, transfer or withdrawal of funds in the Recovery
Event Proceeds Account solely from the Required Creditors (acting through the
Intercreditor Agent) and without further consent by the Company.

 

Section 4.08 Reports, Certifications and Instructions. (a) The Collateral Agent
shall maintain all such accounts, books and records as may be necessary to
properly record all transactions carried out by it under this Agreement. The
Collateral Agent shall permit the other Secured Parties, the Company and its
Affiliates and their authorized representatives to examine such accounts, books
and records; provided that any such examination shall occur upon reasonable
notice and during normal business hours.

 

19



--------------------------------------------------------------------------------

(b) The Collateral Agent shall deliver to the Company and each Representative
Agent, as soon as practicable after the end of each calendar month following the
Amendment Date, copies of the account statements for the Recovery Event Proceeds
Account (including all Recovery Event Proceeds Subaccounts) for such month
prepared or compiled by the Collateral Agent. Such account statements shall
indicate, with respect to each such account, deposits, credits and transfers,
investments made and closing balances. The Collateral Agent shall provide any
additional information or reports relating to the Recovery Event Proceeds
Account and the transactions therein reasonably requested from time to time by
the Company or any Secured Party.

 

(c) Each time the Company directs the Collateral Agent to make a transfer or
withdrawal from the Recovery Event Proceeds Account, it shall be deemed to
represent and warrant for the benefit of the Collateral Agent and the other
Secured Parties that such transfer or withdrawal is being made in an amount, and
shall be applied solely for the purposes, permitted by, and otherwise in
accordance with, this Agreement. Except to the extent any officer or officers of
the Collateral Agent responsible for the administration of this Agreement has
actual knowledge to the contrary, the Collateral Agent may conclusively rely on,
and shall incur no liability in so relying on, any such direction.

 

(d) Notwithstanding any provision to the contrary contained in this Agreement,
all notices, certifications, approvals, directions, instructions or other
communication given to the Collateral Agent with respect to any payments,
transfers, credits, deposits, withdrawals or investments with respect to, or
otherwise relating to, the Recovery Event Proceeds Account, in each case, by the
Company or by any other Secured Party shall be given in writing, and the
Collateral Agent shall not be required to take any action with respect to any
payments, transfers, credits, deposits, withdrawals or investments unless it has
received such written instructions specifying the date, amount and Recovery
Event Proceeds Subaccount (if applicable) with respect to which such transfer,
credit, deposit, withdrawal or investment is to be made.

 

(e) The Company shall deliver to each Representative Agent and the Collateral
Agent, within five Business Days after receipt thereof by any Grantor, copies of
the account statements for all Controlled Accounts and all Operating Accounts
for such month. Such account statements shall indicate, with respect to each
such account, deposits, credits and closing balances. The Company shall also
provide any additional information or reports relating to each Controlled
Account and each Operating Account and the transactions therein reasonably
requested from time to time by any Secured Party.

 

Section 4.09 Depository Bank Undertakings. The Depository Bank represents and
warrants to, and agrees with the Company and the Collateral Agent as follows:

 

(a) The Depository Bank (i) is a securities intermediary on the Amendment Date
and (ii) so long as this Agreement remains in effect and Citibank remains the
Depository Bank hereunder, shall remain a securities intermediary, and shall act
as such with respect to the Company, the Collateral Agent, the Recovery Event
Proceeds Account and all of the Account Collateral (including all security
entitlements maintained or carried in the Recovery Event Proceeds Account) from
time to time transferred, credited or maintained in the Recovery Event Proceeds
Account.

 

20



--------------------------------------------------------------------------------

(b) The Recovery Event Proceeds Account is, and shall remain, a securities
account, with the Collateral Agent (and no other Person) as the entitlement
holder and under the sole dominion and control of the Collateral Agent for the
ratable benefit of the Secured Parties.

 

(c) The Depository Bank (i) has identified (and will continue to identify) the
Collateral Agent for the ratable benefit of the Secured Parties in its records
as, and will treat the Collateral Agent as (A) the sole Person having a security
entitlement against the Depository Bank with respect to the Recovery Event
Proceeds Account and the Account Collateral from time to time carried in the
Recovery Event Proceeds Account, (B) the sole entitlement holder against the
Depository Bank with respect to the Recovery Event Proceeds Account, (C) the
sole Person having dominion and control over the Recovery Event Proceeds Account
and any and all assets, property and items from time to time carried in the
Recovery Event Proceeds Account and (D) the sole Person entitled to exercise the
rights that comprise the Recovery Event Proceeds Account; and (ii) has credited
and will continue to credit such assets, property and items to the Recovery
Event Proceeds Account in accordance with written instructions given pursuant
to, and the other terms and conditions of, this Agreement.

 

(d) To the maximum extent permitted by Applicable Law, all of the Account
Collateral (including cash), from time to time carried in the Recovery Event
Proceeds Account, shall constitute financial assets and the Depository Bank
shall treat all such Account Collateral as financial assets.

 

(e) Notwithstanding any other provision in this Agreement to the contrary, the
Depository Bank shall comply with any and all entitlement orders and other
directions originated by, and only by, the Collateral Agent in respect of the
Recovery Event Proceeds Account or the Account Collateral from time to time
carried therein without any further consent or action by the Company or any
other Person and shall not comply with the entitlement orders of any other
Person (for the avoidance of doubt, the foregoing does not preclude the
Company’s right to require that the Recovery Event Proceeds Account be
established, maintained and administered in accordance with the provisions of
this Article IV).

 

(f) The “securities intermediary’s jurisdiction” (within the meaning of Section
8-110(e) of the UCC) of the Depository Bank is and will continue to be the State
of New York.

 

(g) To be binding on the Depository Bank, all instructions by the Collateral
Agent pursuant to Section 4.07 with respect to the Account Collateral carried in
the Recovery Event Proceeds Account must be given to the Depository Bank, and
only pursuant to and subject to the terms and conditions of this Agreement.

 

(h) Anything herein to the contrary notwithstanding, the Depository Bank will
not be required to follow any instruction that would violate any Applicable Law,
decree, regulation or order of any Governmental Authority (including any court
or tribunal).

 

(i) The Depository Bank has not entered into and will not enter into any
agreement with any other Person relating to the Recovery Event Proceeds Account
or any financial assets credited thereto pursuant to which it has agreed or will
agree to comply with

 

21



--------------------------------------------------------------------------------

entitlement orders of such Person. The Depository Bank has not entered into any
other agreement with the Company or any other Person purporting to limit or
condition the duties of the Depository Bank to comply with entitlement orders
originated by the Collateral Agent as set forth in Section 4.09(e).

 

(j) The Depository Bank hereby waives and releases any Lien or other right it
may have against the Recovery Event Proceeds Account or any financial asset
credited to the Recovery Event Proceeds Account or any credit balance in the
Recovery Event Proceeds Account, and agrees that it will not assert any such
Lien or other right in, to or against the Recovery Event Proceeds Account or any
credit balance in the Recovery Event Proceeds Account.

 

(k) The Depository Bank will send copies of all statements and confirmations for
the Recovery Event Proceeds Account simultaneously to the Company and the
Collateral Agent.

 

(l) All securities or other property underlying any financial assets consisting
of Account Collateral deposited in or credited to the Recovery Event Proceeds
Account shall be registered in the name of the Depository Bank, endorsed to the
Depository Bank or in blank or credited to another securities account or
securities accounts maintained in the name of the Depository Bank, and in no
case will any financial asset consisting of Account Collateral deposited in or
credited to an Recovery Event Proceeds Account be registered in the name of the
Company, payable to the order of the Company or specially endorsed to the
Company, except to the extent the foregoing have been specially endorsed by the
Company to the Depository Bank or in blank.

 

(m) If any Person asserts to the Depository Bank any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against any Account Collateral, the Depository
Bank will as promptly as practicable thereafter notify the Company and the
Collateral Agent thereof.

 

Section 4.10 Controlled Accounts. (a) Each Grantor hereby agrees that it shall
maintain all Account Collateral (i) in the case of the Company, with the
Collateral Agent in the Recovery Event Proceeds Account, or (ii) in the case of
any Grantor (including the Company), (A) in an Operating Account or (B) with a
bank or financial institution (each, a “Pledged Account Bank”) that has agreed,
pursuant to an Account Control Agreement among such Grantor, the Collateral
Agent and such Pledged Account Bank, to (1) comply with instructions originated
by the Collateral Agent directing the disposition of funds in the Account
Collateral without the further consent of such Grantor and (2) waive or
subordinate in favor of the Collateral Agent all claims of such Pledged Account
Bank (including claims by way of a Lien or right of setoff or right of
recoupment) to the Account Collateral.

 

(b) Other than the Recovery Event Proceeds Account, the Initial Controlled
Accounts and the Operating Accounts, each Grantor agrees it will not add any
bank or financial institution that maintains any deposit or securities account
for such Grantor or open any new deposit or securities accounts with any then
existing Pledged Account Bank unless the Collateral Agent shall have received
(i) at least ten Business Days prior written notice of such additional bank or
financial institution or such new account, (ii) in the case of a bank or
financial institution

 

22



--------------------------------------------------------------------------------

or Pledged Account Bank that is not the Collateral Agent, an Account Control
Agreement duly executed by such new Person and such Grantor, or a supplement to
an existing Account Control Agreement with such then existing Pledged Account
Bank, covering such new account and (iii) opinions of Sullivan & Cromwell LLP
(or other counsel reasonably acceptable to the Collateral Agent) and in-house
counsel to such Grantor, in each case, addressed to each Secured Party, with
respect to such Account Control Agreement and in form and substance reasonably
satisfactory to the Collateral Agent. Each Grantor agrees that it will not
terminate any bank or financial institution as a Pledged Account Bank or
terminate any Account Collateral, except that the Grantor may terminate any
Controlled Account or Operating Account, and terminate a bank or financial
institution as a Pledged Account Bank with respect to such Controlled Account,
if the balance on deposit in, or credited to any such Controlled Account or
Operating Account is equal to $0.00 and it gives the Collateral Agent at least
ten Business Days’ prior written notice of such termination.

 

(c) Each Grantor agrees that it shall not maintain on deposit in the aggregate
for all Grantors in the Operating Accounts at any time more than $5,000,000.

 

(d) Unless and until a Notice of Exclusive Control is issued pursuant to any
Account Control Agreement, each Grantor hereby agrees that it will invest (or
cause to be invested) amounts on deposit in, or credited to, all Controlled
Accounts subject to such Account Control Agreement only in Cash Equivalents;
provided that the Collateral Agent shall not issue any Notice of Exclusive
Control unless instructed to do so in accordance with Section 6.01(a).

 

Section 4.11 Force Majeure. Neither the Collateral Agent nor the Depository Bank
shall incur any liability for not performing any act or fulfilling any
obligation hereunder by reason of any occurrence beyond its control (including
any provision of any present or future law or regulation or any act of any
Governmental Authority, any act of God, war or terrorism, or the unavailability
of the Federal Reserve Bank wire services or any electronic communication
facility).

 

Section 4.12 Clearing Agency. The Account Collateral in the Recovery Event
Proceeds Account may be held by the Collateral Agent directly or through any
clearing agency or depository (collectively, the “Clearing Agency”) including
the Federal Reserve/Treasury Book-Entry System for United States and federal
agency securities, and the Depository Trust Company. The Collateral Agent shall
not have any responsibility or liability for the actions or omissions to act on
the part of any Clearing Agency. The Collateral Agent is authorized, for any
Collateral at any time held hereunder, to register the Collateral in the name of
one or more of its nominee(s) or the nominee(s) of any Clearing Agency in which
the Collateral Agent has a participant account, and such nominee(s) may sign the
name of any Grantor and guarantee such signature in order to transfer securities
or certify ownership thereof to tax or other Governmental Authorities.

 

Section 4.13 Return of Funds. Upon termination of this Agreement in accordance
with Section 9.08, the Collateral Agent shall pay, assign, transfer and deliver
to or to the order of the Company all moneys and investments in, or credited to,
the Recovery Event Proceeds Account, in each case, in accordance with the
instructions of the Company.

 

23



--------------------------------------------------------------------------------

Section 4.14 Application of Recovery Event Proceeds. (a) Unless otherwise
provided to the contrary herein, the Company shall cause all insurance policies
maintained by it or any other Grantor to provide that Recovery Event Proceeds in
excess of $25,000,000 payable thereunder shall be paid by the insurer or
reinsurer thereof to the Collateral Agent as contemplated in Section 4.02(a) to
be deposited into, or credited to, the Recovery Event Proceeds Account for
application as provided in Section 4.14(b); provided that if at any time
Recovery Event Proceeds with respect to more than one unrelated Recovery Event
are to be deposited into, or credited to, the Recovery Event Proceeds Account,
the Collateral Agent shall establish and maintain with the Depository Bank
individual securities accounts (each, a “Recovery Event Proceeds Subaccount”)
within the Recovery Event Proceeds Account for each such Recovery Event.

 

(b) If the Company believes, based on reasonable estimates of loss, that
Recovery Event Proceeds in respect of any Recovery Event or any series of
related Recovery Events will be in excess of $25,000,000, the Company may elect
to restore or replace the Asset (or portion thereof) affected by such Recovery
Event if the Company has delivered to the Representative Agents and the
Collateral Agent, within 180 days from the occurrence of such Recovery Event,
each of the following: (i) (A) a detailed breakdown of the nature and extent of
such Recovery Event and (B) a bona fide assessment of the estimated cost and
time needed to restore or replace the Asset (or relevant portion thereof) in
order for such Asset (or relevant portion thereof) to operate at substantially
the same level as prior to the Recovery Event; (ii) satisfactory evidence that
such Recovery Event Proceeds, together with any cash proceeds that have been or
are expected to be deposited into, or credited to, the Recovery Event Proceeds
Account, and any other cash expected to be made available by or on behalf of the
Company or the Grantor with respect to whose Asset the Recovery Event occurred,
are or are expected to be sufficient to make the necessary restorations or
replacements to such Asset (or relevant portion thereof); (iii) an Officer’s
Certificate of the Company certifying that (A) it is expected that all work
necessary to restore or replace the Asset (or relevant portion thereof) affected
by the relevant Recovery Event (or series of related Recovery Events) can be
done within the time periods, if any, required under any Material Contract
relating to such Asset (or relevant portion thereof); (B) the Asset subject to
restoration/replacement will be subject to the Liens of the Collateral Documents
(whether by amendment to the Collateral Documents or otherwise); (C) all
material Governmental Approvals necessary to perform the work necessary to
restore or replace the Asset (or relevant portion thereof) affected by the
relevant Recovery Event (or series of related Recovery Events) have been
obtained (or are reasonably expected to be obtained without undue delay or as
needed); and (D) the Asset (or relevant portion thereof) once repaired/restored
will be of similar value and general utility as immediately prior to the loss;
provided that, if the Company does not deliver the information and Officer’s
Certificate set forth in this Section 4.14(b) within such 180-day period, the
Collateral Agent shall, as soon as reasonably practicable after such 180-day
period, apply such Recovery Event Proceeds to prepay the Senior Debt
Obligations.

 

24



--------------------------------------------------------------------------------

(c) So long as, to the knowledge of the Collateral Agent, no Default shall have
occurred and be continuing (or would occur after giving effect to any
application of funds contemplated hereby), the Collateral Agent shall transfer
funds on deposit in, or credited to, the Recovery Event Proceeds Account (or the
applicable Recovery Event Proceeds Subaccount thereof) pursuant to Section
4.14(b) as follows:

 

(i) at the written direction of the Company (such written direction to be
accompanied by an Officer’s Certificate of the Company confirming that (A) such
funds are required to pay amounts then owing and outstanding, or to reimburse
the Company for payments made by the Company or any Grantor, to the relevant
contractor(s) undertaking the restoration/replacement work in respect of the
Asset (or relevant portion thereof) affected by the relevant Recovery Event (or
series of related Recovery Events); (B) the manner and schedule of the
restoration/replacement of the Asset is proceeding generally in accordance with
the timetable delivered pursuant to Section 4.14(b); (C) the
restoration/replacement work, and the resulting Asset, comply in all material
respects with all applicable Environment Laws and Environmental Permits; and (D)
the aggregate amount of Recovery Event Proceeds received, or expected to be
received, with respect to the relevant Recovery Event (or series of related
Recovery Events), together with any cash proceeds that have been or are expected
to be deposited into, or credited to, the Recovery Event Proceeds Account, and
any other cash expected to be made available by or on behalf of the Company or
the Grantor with respect to whose Asset the Recovery Event occurred, is or is
expected to be equal to, or exceed, the costs projected to be incurred in the
restoration/replacement work necessary to restore or replace the Asset (or
relevant portion thereof) affected by the relevant Recovery Events (or series of
related Recovery Events); and

 

(ii) upon completion of the restoration and replacement in respect of the Asset
(or relevant portion thereof) affected by the relevant Recovery Event (or series
of related Recovery Events), (A) if the funds remaining in the Recovery Event
Proceeds Account are in excess of $1,000,000, the Collateral Agent shall apply
all such funds to prepay the Senior Debt Obligations and (B) otherwise, to such
Controlled Account as the Company may direct the Collateral Agent.

 

(d) Each Grantor agrees that it shall promptly give notice to the Collateral
Agent of the occurrence of any Recovery Event and the completion of any
restoration/replacement work contemplated by any plan delivered pursuant to
Section 4.14(b).

 

(e) Notwithstanding anything to the contrary in this Section 4.14, the
provisions of Section 4.14(b) through (d) shall not apply to any Recovery Event
or series of related Recovery Events if the Company believes, based on
reasonable estimates of loss, that Recovery Event Proceeds in respect of such
Recovery Event or series of related Recovery Events will be $25,000,000 or less
in the aggregate.

 

ARTICLE V

SECURITY INTERESTS

 

Section 5.01 Grant of Security. Each Grantor hereby assigns, pledges and grants
to the Collateral Agent, for the ratable benefit of the Secured Parties and with
the respective effectiveness and priorities with respect to the security
interests granted pursuant hereto as set forth in Section 2.02, a Lien on and
security interest in, such Grantor’s right, title and interest in and to the
following (including, without limitation, with respect to the Springdale
Assets), in each case, as to each type of property described below, whether now
owned or hereafter acquired by such Grantor, wherever located, and whether now
or hereafter existing or arising:

 

(a) all equipment in all of its forms, including all machinery, tools, motor
vehicles, vessels, aircraft, furniture and fixtures, and all parts thereof and
all accessions thereto and all software related thereto, including software that
is embedded in and is part of the equipment (any and all such property being the
“Equipment”);

 

25



--------------------------------------------------------------------------------

(b) all inventory in all of its forms, including (i) all raw materials, work in
process, finished goods and materials used or consumed in the manufacture,
production, preparation or shipping thereof, (ii) goods in which such Grantor
has an interest in mass or a joint or other interest or right of any kind
(including goods in which such Grantor has an interest or right as consignee)
and (iii) goods that are returned to or repossessed or stopped in transit by
such Grantor, and all accessions thereto and products thereof and documents
therefor, and all software related thereto, including software that is embedded
in and is part of the inventory (any and all such property being the
“Inventory”);

 

(c) all accounts (including health-care-insurance receivables), chattel paper
(including tangible chattel paper and electronic chattel paper), instruments
(including promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, all payment intangibles and Emission
Credits), other than trust accounts maintained for the benefit of another Person
that is not a Grantor and other obligations of any kind, whether or not arising
out of or in connection with the sale or lease of goods or the rendering of
services and whether or not earned by performance, and all rights now or
hereafter existing in and to all supporting obligations and in and to all
security agreements, mortgages, Liens, leases, letters of credit and other
contracts securing or otherwise relating to the foregoing property (any and all
of such accounts, chattel paper, instruments, deposit accounts, letter-of-credit
rights, general intangibles and other obligations, to the extent not referred to
in clause (d), (e) or (f) below, being the “Receivables”, and any and all such
supporting obligations, security agreements, mortgages, Liens, leases, letters
of credit and other contracts being the “Related Contracts”);

 

(d) the following (the “Security Collateral”):

 

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;

 

(ii) all additional shares of stock and other Equity Interests of or in any
issuer of the Initial Pledged Equity or any successor entity from time to time
acquired by such Grantor in any manner (such shares and other Equity Interests,
together with the Initial Pledged Equity, being the “Pledged Equity”), and the
certificates, if any, representing such additional shares or other Equity
Interests,

 

26



--------------------------------------------------------------------------------

and all dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares or other Equity
Interests and all subscription warrants, rights or options issued thereon or
with respect thereto;

 

(iii) all indebtedness from time to time owed to such Grantor by any Person (the
“Pledged Debt”) and the instruments, if any, evidencing such indebtedness, and
all interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness; and

 

(iv) all other investment property (including all (A) securities, whether
certificated or uncertificated, (B) security entitlements, (C) securities
accounts (including, without limitation, the Recovery Event Proceeds Account),
(D) commodity contracts and (E) commodity accounts) in which such Grantor has
now, or acquires from time to time hereafter, any right, title or interest in
any manner, and the certificates or instruments, if any, representing or
evidencing such investment property, and all dividends, distributions, return of
capital, interest, distributions, value, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such investment property and all subscription
warrants, rights or options issued thereon or with respect thereto;

 

(e) each Material Contract and other contract or agreement (other than the
Financing Documents, the Springdale Turbine Contract and the Black & Veatch
Contract), to which such Grantor is now or may hereafter become a party, in each
case as such agreements may be amended, amended and restated, supplemented or
otherwise modified from time to time (collectively, the “Assigned Agreements”),
including (i) all rights of such Grantor to receive moneys due and to become due
under or pursuant to the Assigned Agreements, (ii) all rights of such Grantor to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
to the Assigned Agreements, (iii) claims of such Grantor for damages arising out
of or for breach of or default under the Assigned Agreements and (iv) the right
of such Grantor to terminate the Assigned Agreements, to perform thereunder and
to compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the “Agreement Collateral”);

 

(f) the following (collectively, the “Account Collateral”):

 

(i) the Recovery Event Proceeds Account, the Controlled Accounts, the Operating
Accounts and all funds and financial assets from time to time credited thereto
(including all Cash Equivalents), all interest, dividends, distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such funds
and financial assets, and all certificates and instruments, if any, from time to
time representing or evidencing the Recovery Event Proceeds Account;

 

27



--------------------------------------------------------------------------------

(ii) all promissory notes, certificates of deposit, deposit accounts, checks and
other instruments from time to time delivered to or otherwise possessed by the
Collateral Agent for or on behalf of such Grantor, including those delivered or
possessed in substitution for or in addition to any or all of the then existing
Account Collateral; and

 

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;

 

(g) all of the following to the extent used only by the Company or any of its
Subsidiaries (and not by any other Person (including Affiliates)) in connection
with the conduct of their respective businesses (collectively, the “Intellectual
Property Collateral”):

 

(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);

 

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);

 

(iii) all copyrights, including copyrights in Computer Software (as hereinafter
defined), internet web sites and the content thereof, whether registered or
unregistered (“Copyrights”);

 

(iv) all computer software, programs and databases (including source code,
object code and all related applications and data files), firmware and
documentation and materials relating thereto, together with any and all
maintenance rights, service rights, programming rights, hosting rights, test
rights, improvement rights, renewal rights and indemnification rights and any
substitutions, replacements, improvements, error corrections, updates and new
versions of any of the foregoing (“Computer Software”);

 

(v) all confidential and proprietary information, including know-how, trade
secrets, manufacturing and production processes and techniques, inventions,
research and development information, databases and data, including technical
data, financial, marketing and business data, pricing and cost information,
business and marketing plans and customer and supplier lists and information
(collectively, “Trade Secrets”), and all other intellectual, industrial and
intangible property of any type, including industrial designs and mask works;

 

28



--------------------------------------------------------------------------------

(vi) all registrations and applications for registration for any of the
foregoing, together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;

 

(vii) all tangible embodiments of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

 

(viii) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which such
Grantor, now or hereafter, is a party or a beneficiary; and

 

(ix) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

 

(h) all commercial tort claims described in Schedule 5.01(h) (collectively, the
“Commercial Tort Claims Collateral”);

 

(i) all books and records (including customer lists, credit files, printouts and
other computer output materials and records) of such Grantor pertaining to any
of the Collateral;

 

(j) to the extent not already included within any of clauses (a) through (i)
above, the Springdale Assets; and

 

(k) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including proceeds, collateral and supporting
obligations that constitute property of the types described in clauses (a)
through (i) of this Section 5.01 and this clause (k)) and, to the extent not
otherwise included, all (A) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, (B) tort claims, including all commercial tort
claims and (C) cash;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 5.01, this Agreement shall not, at any time, constitute a grant of
a security interest in any property that is, at such time, an Excluded Asset.

 

Section 5.02 Security for Obligations. Subject to the effectiveness and
priorities with respect to the security interests granted pursuant to Section
5.01 as set forth in Section 2.02, this Agreement secures, in the case of each
Grantor, the payment of all Secured Obligations and the Springdale Obligations.
Without limiting the generality of the foregoing, this Agreement secures, as to
the Company and each other Grantor, the payment of all amounts that constitute
part of the Secured Obligations and would be owed by the Company or any other
Grantor to any Secured Party under any Financing Document but for the fact that
they are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving the Company or any other Grantor.

 

29



--------------------------------------------------------------------------------

Section 5.03 Delivery and Control of Security Collateral and Account Collateral.
(a) All certificates or instruments representing or evidencing Security
Collateral shall be delivered to and held by or on behalf of the Collateral
Agent pursuant hereto and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance satisfactory to the Representative Agents but
excluding checks, certificates of title and other similar instruments; provided
that instruments evidencing Pledged Debt need not be delivered until and unless
a Facility Event of Default has occurred and is continuing. The Collateral Agent
shall have the right, at any time in its discretion and without notice to any
Grantor, to transfer to or to register in the name of the Collateral Agent or
any of its nominees any or all of the Security Collateral, subject only to the
revocable rights specified in Section 5.14. In addition, the Collateral Agent
shall have the right at any time to exchange certificates or instruments
representing or evidencing Security Collateral for certificates or instruments
of smaller or larger denominations.

 

(b) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes an uncertificated security, such Grantor
will cause the issuer thereof either (i) to register the Collateral Agent as the
registered owner of such security or (ii) to agree in an authenticated record
with such Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of such Grantor, such authenticated record to be in form
and substance satisfactory to the Collateral Agent. With respect to any Security
Collateral in which any Grantor has any right, title or interest and that is not
an uncertificated security, upon the request of the Collateral Agent, such
Grantor will notify each such issuer of Pledged Equity that such Pledged Equity
is subject to the security interest granted hereunder.

 

(c) Upon the request of the Collateral Agent, each Grantor will notify each such
issuer of Pledged Debt that such Pledged Debt is subject to the security
interest granted hereunder.

 

Section 5.04 Further Assurances; Etc. (a) Each Grantor agrees that from time to
time, at the expense of such Grantor, such Grantor will promptly do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, conveyances, pledge agreements, mortgages,
deeds of trust, trust deeds, assignments, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as any Agent, the Depository Bank or any other
Secured Party through its Representative Agent (in the case of a Related
Creditor), may reasonably require from time to time in order to (i) carry out
more effectively the purposes of the Financing Documents, (ii) to the fullest
extent permitted by Applicable Law, subject it or any of its Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder (provided that, until a Facility
Event of Default has occurred and is continuing, no notice of Liens thereunder
to Persons other than Affiliates of the Company) and (iv) assure,

 

30



--------------------------------------------------------------------------------

convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Financing Document or under any other
instrument executed in connection with any Financing Document to which it or any
of its Subsidiaries is or is to be a party, and cause each of its Subsidiaries
to do so. Without limiting the generality of the foregoing, each Grantor will
promptly with respect to Collateral of such Grantor: (A) at the request of the
Intercreditor Agent or any Representative Agent, mark conspicuously each
document included in Inventory, each chattel paper included in Receivables, each
Related Contract, each Assigned Agreement and each of its records pertaining to
such Collateral with a legend, in form and substance satisfactory to the
Representative Agents, indicating that such document, chattel paper, Related
Contract, Assigned Agreement or Collateral is subject to the security interest
granted hereby; (B) if any such Collateral shall be evidenced by a promissory
note or other instrument or chattel paper, deliver and pledge to the Collateral
Agent hereunder such note or instrument or chattel paper duly indorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to the Representative Agents; (C) execute or
authenticate and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as any Representative Agent may request, in order to perfect and
preserve the security interest granted or purported to be granted by such
Grantor hereunder; (D) deliver and pledge to the Collateral Agent for benefit of
the Secured Parties certificates representing Security Collateral that
constitutes certificated securities, accompanied by undated stock or bond powers
executed in blank; (E) take all action necessary to ensure that the Collateral
Agent has control of Collateral consisting of deposit accounts, electronic
chattel paper, investment property, letter-of-credit rights and transferable
records as provided in Sections 9-104, 9-105, 9-106 and 9-107 of the UCC and in
Section 16 of UETA; (F) at the request of any Representative Agent, take all
action to ensure that the Collateral Agent’s security interest is noted on any
certificate of ownership related to any Collateral evidenced by a certificate of
ownership; (G) at the request of any Representative Agent, cause the Collateral
Agent to be the beneficiary under all letters of credit that constitute
Collateral, with the exclusive right to make all draws under such letters of
credit, and with all rights of a transferee under Section 5-114(e) of the UCC;
and (H) deliver to the Collateral Agent evidence that all other action that any
Representative Agent may deem reasonably necessary or desirable to perfect and
protect the security interest created by such Grantor under this Agreement has
been taken. From time to time upon request by the Collateral Agent, each Grantor
will, at such Grantor’s expense, cause to be delivered to the Collateral Agent,
for the benefit of the Secured Parties, an opinion of counsel, from outside
counsel reasonably satisfactory to the Collateral Agent, as to such matters
relating to the transactions contemplated hereby as the Collateral Agent may
reasonably request.

 

(b) The Company shall deliver to the Collateral Agent, the Intercreditor Agent
and each Representative Agent:

 

(i) as soon as reasonably available after the end of each fiscal quarter (but in
any event within 45 days thereof), a report supplementing Schedule 5.04(b),
including an identification of all Material Property acquired by any Grantor
during such fiscal quarter (the “Acquired Material Property”) including a list
and description (including the street address, county or other relevant
jurisdiction, state, record owner and book value thereof) and a description of
such other changes in the information included in such Schedule as may be
necessary for such Schedule to be accurate and complete in respect of such
Acquired Material Property; and

 

31



--------------------------------------------------------------------------------

(ii) promptly upon the request of the Intercreditor Agent or any Representative
Agent (but in any event within 75 days of such request), the following: (A)
Mortgages, duly executed by the appropriate Grantor in respect of the Acquired
Material Property, (B) confirmations from the title insurance company recording
the Mortgages referred to in clause (A) that duly executed counterparts of such
Mortgages sufficient for recording in all filing or recording offices that the
Intercreditor Agent or any Representative Agent may deem necessary or desirable
in order to create valid and subsisting Liens on the property described therein
in favor of the Collateral Agent for the benefit of the Secured Parties have
been recorded, and evidence reasonably satisfactory to the Intercreditor Agent
and the Representative Agents that all filing and recording taxes and fees have
been paid; (C) fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies in form and substance, with endorsements and
in amounts acceptable to the Intercreditor Agent and the Representative Agents,
issued by title insurers acceptable to the Intercreditor Agent and the
Representative Agents, insuring the Mortgages referred to in clause (A) to be
valid and subsisting Liens on the properties described therein, free and clear
of all defects (including mechanics’ Liens and materialmen’s Liens) and
encumbrances, excepting only Permitted Liens, and providing for such other
affirmative insurance (including endorsements for future advances under the
Financing Documents and for mechanics’ and materialmen’s Liens) as the
Intercreditor Agent or any Representative Agent may deem necessary or desirable;
(D) ALTA Surveys (for which all necessary fees (where applicable) have been
paid) of the Acquired Material Property dated reasonably near the date of such
delivery; (E) confirmation from the title insurance company recording the
Mortgages delivered pursuant to clause (A) with respect to the validity and
(subject to the exceptions and encumbrances permitted therein) the priorities of
the Mortgages; and (F) evidence that all action (including payment by the
Company to the title insurance company recording the Mortgages delivered
pursuant to clause (A) of the amount previously notified by such title insurance
company to the Company as necessary for it to record such Mortgages) that the
Intercreditor Agent or any Representative Agent may deem necessary or desirable
in order to perfect and protect the liens and security interests created under
the Collateral Documents (other than the Other Perfection Requirements) securing
all Obligations of the Company and the other Grantors under the Financing
Documents have been taken.

 

(c) Each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including one or
more financing statements indicating that such financing statements cover all
assets or all personal property (or words of similar effect) of such Grantor, in
each case without the signature of such Grantor, and regardless of whether any
particular asset described in such financing statements falls within the scope
of the UCC or the granting clause of this Agreement. A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. Each Grantor ratifies its authorization for the
Collateral Agent to have filed such financing statements, continuation
statements or amendments filed prior to the Amendment Date.

 

32



--------------------------------------------------------------------------------

(d) The Company will furnish to the Collateral Agent, at any time upon the
request of the Collateral Agent (if reasonably instructed to do so by any
Representative Agent), an opinion of counsel, from outside counsel reasonably
satisfactory to the Collateral Agent, to the effect that all financing or
continuation statements have been filed, and all other action has been taken
(including action necessary to (i) give the Collateral Agent control over the
Collateral as provided in Sections 9-104, 9-105, 9-106 and 9-107 of the UCC and
Section 16 of UETA and (ii) cause the security interest in any Collateral
evidenced by a certificate of ownership to be noted on such certificate of
ownership) to perfect continuously from the Amendment Date the security interest
granted hereunder.

 

Section 5.05 As to the Assigned Agreements. (a) Each Grantor will at its
expense:

 

(i) perform and observe all terms and provisions of the Assigned Agreements to
be performed or observed by it, maintain the Assigned Agreements to which it is
a party in full force and effect, enforce the Assigned Agreements to which it is
a party in accordance with the terms thereof and take all such action to such
end as may be requested from time to time by the Collateral Agent, except, in
any case, where the failure to do so, either individually or in the aggregate,
could not reasonably be likely to have a Material Adverse Effect; and

 

(ii) furnish to the Collateral Agent promptly upon receipt thereof copies of all
notices, requests and other documents received by such Grantor under or pursuant
to the Material Contracts to which it is a party regarding or related to any
breach or default by any party thereto that could reasonably be expected to have
a Material Adverse Effect or the occurrence of any other event that could
reasonably be expected to have a Material Adverse Effect and copies of any
amendment, modification or waiver of any Material Contract.

 

(b) Each Grantor agrees that it will not, except to the extent otherwise
permitted under the Financing Documents, take any other action in connection
with any Material Contract that could reasonably be expected to have a Material
Adverse Effect on the rights and remedies of any Secured Party under any
Financing Document.

 

(c) Each Grantor hereby consents on its behalf and on behalf of its Subsidiaries
to the assignment and pledge to the Collateral Agent for benefit of the Secured
Parties of each Assigned Agreement to which it is a party by any other Grantor
hereunder.

 

(d) The Company hereby agrees that as soon as reasonably available after
entering into any Material Contract with any Regulated Affiliate after the
Closing Date (but in any event within 30 days thereof), it shall deliver to the
Collateral Agent a Consent to the assignment of such Material Contract pursuant
to this Agreement duly executed by such Regulated Affiliate.

 

Section 5.06 Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and

 

33



--------------------------------------------------------------------------------

obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Collateral Agent of any of the rights
hereunder shall not release any Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral and (c) no Secured
Party shall have any obligation or liability under the contracts and agreements
included in the Collateral by reason of this Agreement or any other Financing
Document, nor shall any Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 

Section 5.07 Additional Equity Interests. Each Grantor agrees that it will (a)
cause each issuer of the Pledged Equity pledged by such Grantor not to issue any
Equity Interests or other securities in addition to or in substitution for the
Pledged Equity issued by such issuer, except to such Grantor or any other Person
holding Equity Interests in such Grantor on a ratable basis in accordance with
the Equity Interest so held, and (b) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional Equity
Interests or other securities of each issuer of the Pledged Equity.

 

Section 5.08 Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims. The Company
covenants and agrees that on and after the Amendment Date and until all Secured
Obligations are paid in full and all Commitments shall have terminated:

 

(a) each Grantor will maintain all (i) electronic chattel paper so that the
Collateral Agent has control of the electronic chattel paper in the manner
specified in Section 9-105 of the UCC and (ii) all transferable records so that
the Collateral Agent has control of the transferable records in the manner
specified in Section 16 of the Uniform Electronic Transactions Act, as in effect
in the jurisdiction governing such transferable record (“UETA”);

 

(b) each Grantor will maintain all letter-of-credit rights assigned to the
Collateral Agent so that the Collateral Agent has control of the
letter-of-credit rights in the manner specified in Section 9-107 of the UCC; and

 

(c) each Grantor will immediately give notice to the Collateral Agent of any
commercial tort claim where such Grantor is claiming damages in an aggregate
amount in excess of $25,000,000 that may arise in the future and will
immediately execute or otherwise authenticate a supplement to this Agreement,
and otherwise take all necessary action, to subject such commercial tort claim
to the first priority security interest created under this Agreement.

 

Section 5.09 Equipment and Inventory. (a) Each Grantor will cause all Equipment
(other than any Equipment that is immaterial or non-essential to the conduct of
business of the Company and its Subsidiaries, taken as a whole) of such Grantor
to be maintained and preserved in accordance with prudent practices then being
utilized in the merchant, non-regulated power generation industry and in
accordance with Applicable Laws (including Environmental Laws). Each Grantor
will pay and discharge before the same shall become delinquent, (i) all taxes,
assessments and other governmental charges or levies imposed upon the Equipment
and Inventor of such Grantor and (ii) all lawful claims that, if unpaid, will be
law become a Lien upon its property not otherwise permitted under the Financing
Documents; provided that such grantor shall not be required to pay or discharge
any such tax, assessment, charge or claim that is the subject of a Contest.

 

34



--------------------------------------------------------------------------------

(b) Each Grantor will pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including claims for labor, materials and supplies) against, the Equipment and
Inventory of such Grantor that, if unpaid, will by law become a Lien (other than
a Permitted Lien), except to the extent such taxes are the subject of a Contest.

 

Section 5.10 Insurance. (a) The Company will, or will cause its Subsidiaries to,
maintain property damage and liability insurance in accordance with the terms of
the Financing Documents. Each policy of each Grantor for liability insurance
shall provide for all losses to be paid on behalf of the Collateral Agent and
such Grantor as their interests may appear, and each policy for property damage
insurance shall provide for all losses to be paid directly to the Collateral
Agent (except for losses of less than $25,000,000 per occurrence or series of
related occurrences, which shall be paid directly to a Controlled Account). Each
endorsement or certificate of insurance for such policy (other than with respect
to any policy of liability insurance) shall in addition (i) name the Collateral
Agent, and name or cover each Grantor, in each case, as insured parties
thereunder (without any representation or warranty by or obligation upon the
Collateral Agent) as their interests may appear, (ii) contain the agreement by
the insurer that any loss thereunder shall be payable to the Collateral Agent
notwithstanding any action, inaction or breach of representation or warranty by
such Grantor, (iii) provide that at least ten days’ prior written notice of
cancellation or of lapse shall be given to the Collateral Agent by the insurer
and (iv) not provide for any recourse against any Creditor Party for the payment
premiums or other amounts with respect thereto. The relevant Grantor will, if so
requested by the Collateral Agent (as instructed by the Intercreditor Agent or
any Representative Agent), deliver to the Collateral Agent original or duplicate
policies of such insurance and, as often as the Collateral Agent may reasonably
request, a report of a reputable insurance broker with respect to such
insurance. Further, the relevant Grantor will, at the request of the Collateral
Agent (as instructed by the Intercreditor Agent or any Representative Agent),
duly execute and deliver instruments of assignment of such insurance policies to
comply with the requirements of the Financing Documents and cause the insurers
to acknowledge notice of such assignment.

 

(b) Reimbursement under any liability insurance maintained by any Grantor
pursuant to the Financing Documents may be paid directly to the Person who shall
have incurred liability covered by such insurance.

 

(c) All insurance payments received by the Collateral Agent in connection with
any loss, damage or destruction of any Inventory or Equipment will be released
by the Collateral Agent in accordance with Section 4.14.

 

Section 5.11 Post-Closing Changes; Bailees; Collections on Assigned Agreements,
Receivables and Related Contracts. (a) No Grantor will change its name, type of
organization, jurisdiction of organization, organizational identification number
from those set forth in Section 3.01(a) without first giving at least 30 days’
prior written notice to the Collateral Agent and taking all action required by
the Collateral Agent for the purpose of perfecting or protecting the security
interest granted by this Agreement. No Grantor will become bound by a

 

35



--------------------------------------------------------------------------------

security agreement authenticated by another Person (determined as provided in
Section 9-203(d) of the UCC) without giving the Collateral Agent 30 days’ prior
written notice thereof and taking all action required by any Representative
Agent to ensure that the perfection and first priority nature of the Collateral
Agent’s security interest in the Collateral will be maintained. Each Grantor
will hold and preserve its records relating to the Collateral, including the
Assigned Agreements and Related Contracts, and will permit representatives of
the Collateral Agent at any time during normal business hours to inspect and
make abstracts from such records and other documents. If the Grantor does not
have an organizational identification number and later obtains one, it will
forthwith notify the Collateral Agent of such organizational identification
number.

 

(b) If any Collateral of any Grantor with a value in excess of $25,000,000 is at
any time in the possession or control of a warehouseman, bailee or agent, and
the Collateral Agent so requests such Grantor will (i) notify such warehouseman,
bailee or agent of the security interest created hereunder, (ii) instruct such
warehouseman, bailee or agent to hold all such Collateral solely for the
Collateral Agent’s account subject only to the Collateral Agent’s instructions
(which shall permit such Collateral to be removed by such Grantor in the
ordinary course of business until the Collateral Agent notifies such
warehouseman, bailee or agent that a Facility Event of Default has occurred and
is continuing), (iii) use commercially reasonable efforts, to cause such
warehouseman, bailee or agent to authenticate a record acknowledging that it
holds possession of such Collateral for the Collateral Agent’s benefit and shall
act on the instructions of the Collateral Agent without the further consent of
the Grantor or any other Person, and (iv) make such authenticated record
available to the Collateral Agent.

 

(c) Except as otherwise provided in this subsection (c), each Grantor will
continue to collect, at its own expense, all amounts due or to become due such
Grantor under the Assigned Agreements, Receivables and Related Contracts. In
connection with such collections, such Grantor may take (and, at any
Representative Agent’s direction, will take) such action as such Grantor or any
Representative Agent may deem necessary or advisable to enforce collection of
the Assigned Agreements, Receivables and Related Contracts; provided that the
Collateral Agent shall have the right at any time upon the occurrence and during
the continuance of a Facility Event of Default and upon written notice to such
Grantor of its intention to do so, to notify the obligors under any Assigned
Agreements, Receivables and Related Contracts of the assignment of such Assigned
Agreements, Receivables and Related Contracts to the Collateral Agent and to
direct such obligors to make payment of all amounts due or to become due to such
Grantor thereunder directly to the Collateral Agent and, upon such notification
and at the expense of such Grantor, to enforce collection of any such Assigned
Agreements, Receivables and Related Contracts, to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done, and to otherwise exercise all rights with respect to
such Assigned Agreements, Receivables and Related Contracts, including those set
forth set forth in Section 9-607 of the UCC. After receipt by any Grantor of the
notice from the Collateral Agent referred to in the proviso to the preceding
sentence, (i) all amounts and proceeds (including instruments) received by such
Grantor in respect of the Assigned Agreements, Receivables and Related Contracts
of such Grantor shall be received in trust for the benefit of the Collateral
Agent hereunder, shall be segregated from other funds of such Grantor and shall
be forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary indorsement) to be deposited in the Enforcement Proceeds
Account

 

36



--------------------------------------------------------------------------------

and applied as provided in Section 6.11 and (ii) such Grantor will not adjust,
settle or compromise the amount or payment of any Receivable or amount due on
any Assigned Agreement or Related Contract, release wholly or partly any obligor
thereof, or allow any credit or discount thereon. No Grantor will permit or
consent to the subordination of its right to payment under any of the Assigned
Agreements, Receivables and Related Contracts to any other indebtedness or
obligations of the obligor thereof.

 

Section 5.12 Intellectual Property Collateral. (a) With respect to each item of
its Intellectual Property Collateral, each Grantor agrees to take, at its
expense, all commercially reasonable steps, including in the U.S. Patent and
Trademark Office, the U.S. Copyright Office and any other Governmental
Authority, to (i) maintain the validity and enforceability of such Intellectual
Property Collateral and maintain such Intellectual Property Collateral in full
force and effect, except expirations or terminations in the ordinary course, and
(ii) pursue the registration and maintenance of each unexpired patent,
trademark, or unexpired copyright registration or application, now or hereafter
included in such Intellectual Property Collateral of such Grantor, including the
payment of required fees and taxes, the filing of responses to office actions
issued by the U.S. Patent and Trademark Office, the U.S. Copyright Office or
other governmental authorities, the filing of applications for renewal or
extension, the filing, where appropriate, of affidavits under Sections 8 and 15
of the U.S. Trademark Act, the filing, where appropriate, of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings. No Grantor shall, without the written consent of
any Representative Agent, discontinue use of or otherwise abandon any
Intellectual Property Collateral, or abandon any right to file an application
for patent, trademark, or copyright, unless such Grantor shall have previously
determined that such use or the pursuit or maintenance of such Intellectual
Property Collateral is no longer desirable in the conduct of such Grantor’s
business and that the loss thereof would not be reasonably likely to have a
Material Adverse Effect, in which case, such Grantor will give prompt notice of
any such abandonment to the Collateral Agent.

 

(b) Where required by Applicable Law, each Grantor shall use proper statutory
notice in connection with its use of each item of its Intellectual Property
Collateral.

 

(c) Each Grantor shall take all steps which it or any Representative Agent deems
reasonable and appropriate to preserve and protect each item of its Intellectual
Property Collateral, including taking all reasonable steps necessary to ensure
that all licensed users of any of the Trademarks use such consistent standards
of quality.

 

Section 5.13 Letter-of-Credit Rights. (a) Each Grantor, by granting a security
interest in its Receivables consisting of letter-of-credit rights to the
Collateral Agent, intends to (and hereby does) assign to the Collateral Agent
its rights (including its contingent rights) to the proceeds of all Related
Contracts consisting of letters of credit of which it is or hereafter becomes a
beneficiary or assignee.

 

(b) Upon the occurrence of any Facility Event of Default, each Grantor will,
promptly upon request by any Representative Agent, (i) notify and such Grantor
hereby authorizes the Collateral Agent to notify) the issuer and each nominated
person with respect to

 

37



--------------------------------------------------------------------------------

each of the Related Contracts consisting of letters of credit that the proceeds
thereof have been assigned to the Collateral Agent hereunder and any payments
due or to become due in respect thereof are to be made directly to the
Collateral Agent or its designee and (ii) arrange for the Collateral Agent to
become the transferee beneficiary of letter of credit.

 

Section 5.14 Voting Rights, Dividends, Etc. (a) So long as no Facility Event of
Default shall have occurred and be continuing:

 

(i) each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided that such Grantor will not exercise or
refrain from exercising any such right if such action would violate this
Agreement;

 

each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Financing Documents; and

 

(ii) the Collateral Agent will execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above. In the
absence of instructions to vote or exercise other rights, the Collateral Agent
shall not be obligated and shall incur no liability for its failure to take any
action in respect of such rights.

 

(b) Upon the occurrence and during the continuance of any Facility Event of
Default:

 

(i) all rights of each Grantor (A) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 5.14(a)(i) shall, upon notice to such Grantor by
the Collateral Agent (as instructed by the Intercreditor Agent), cease and (B)
to receive the dividends, interest and other distributions that it would
otherwise be authorized to receive and retain pursuant to Section 5.14(a)(ii)
shall, upon notice to such Grantor by the Collateral Agent (as instructed by the
Intercreditor Agent), automatically cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
(in each case, as instructed by the Intercreditor Agent) and to receive and hold
as Security Collateral such dividends, interest and other distributions; and

 

(ii) all dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 5.14(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

 

38



--------------------------------------------------------------------------------

Section 5.15 The Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints the Collateral Agent such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time, in the Collateral
Agent’s discretion, to take any action and to execute any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation:

 

(a) (i) to obtain and adjust insurance proceeds required to be paid to the
Collateral Agent pursuant to the terms of the Financing Documents; and (ii) to
ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(b) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above; and

 

(c) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Assigned Agreement or the rights of the Collateral Agent with respect to
any of the Collateral;

 

provided that the Collateral Agent shall not exercise the power and authority
granted to it pursuant to this Section 5.15 above except during such period as a
Facility Event of Default has occurred and is continuing.

 

Section 5.16 Springdale Assets. The Company hereby agrees that it will not
conduct any Asset Sale with respect to any of the Springdale Assets, except to
the extent that either (a) the Net Cash Proceeds received from such Asset Sale
are equal to or greater than the amount necessary to prepay in full all Senior
Debt Obligations outstanding under the Springdale Tranche B Facility or (b) each
of the Initial Lenders and the Consenting Amended Note Noteholders have
otherwise agreed in writing prior to the time of such Asset Sale.

 

ARTICLE VI

REMEDIES AND ENFORCEMENT

 

Section 6.01 Remedies and Enforcement Action. At such time as any Facility Event
of Default has occurred and is continuing:

 

(a) The Collateral Agent shall take such action in respect of the Recovery Event
Proceeds Account and the Controlled Accounts (including the issuance of any
Notice of Exclusive Control) as it may be directed by the Required Creditors
(acting through the Intercreditor Agent) in accordance with the provisions of
Section 6.02.

 

(b) The Required Creditors (acting through the Intercreditor Agent) shall have
the right to issue a Remedies Notice instructing the Collateral Agent to take
any Enforcement Action, and the Collateral Agent shall take any such Enforcement
Action as so instructed by such Required Creditors (acting through the
Intercreditor Agent).

 

39



--------------------------------------------------------------------------------

Section 6.02 Procedures Following the Occurrence of a Facility Event of Default.
(a) Each Representative Agent hereby agrees to give prompt notice to the
Collateral Agent upon any declaration of a Facility Event of Default (i) with
respect to the Indenture Trustee, by the Amended Note Noteholders in accordance
with the terms of the Refinancing Indenture and the Amended Notes, (ii) with
respect to the Administrative Agent, by the Term B Lenders and the Term C
Lenders in accordance with the terms of the Common Terms Agreement and (iii)
with respect to any other Additional Secured Debt Agent, by the Secured Lenders
party to the relevant Additional Secured Debt Agreement or holding any related
Facility Note.

 

(b) At any time after the Collateral Agent has received notice from any
Representative Agent of the declaration of a Facility Event of Default under or
in respect of any Facility, the Collateral Agent shall serve a notice (a “Notice
of Default”) on each Representative Agent and the Intercreditor Agent which (i)
describes the relevant Facility Event of Default, and (ii) requests instructions
from the Required Creditors as to what Enforcement Action (if any) should be
taken in respect of such Facility Event of Default.

 

(c) Following receipt of any Notice of Default, if the Required Creditors decide
to take any Enforcement Action, the Required Creditors shall, acting through the
Intercreditor Agent, provide a written notice (a “Remedies Notice”) to the
Collateral Agent of such decision and direct the Collateral Agent to deposit any
Enforcement Proceeds received in connection with the applicable Enforcement
Action into the Springdale Enforcement Proceeds Sub-Account or the General
Enforcement Proceeds Sub-Account, as applicable and, upon receipt of such
Remedies Notice, the Collateral Agent shall take the Enforcement Action or
Actions set forth in such Remedies Notice in accordance with Section 6.03 and
the terms of the other Financing Documents to which the Collateral Agent is a
party.

 

(d) Until such time as the Required Creditors (acting through the Intercreditor
Agent) have delivered a Remedies Notice to the Collateral Agent pursuant to
Section 6.02(c), no Creditor Party shall be entitled to (i) take any Enforcement
Action in connection with the occurrence and during the continuance of any
Facility Event of Default; or (ii) instruct the Collateral Agent to take any
Enforcement Action; provided that nothing contained herein shall limit the
rights of the Required Creditors to instruct in writing the Collateral Agent to
make, or to immediately cease making, any applications from the Recovery Event
Proceeds Account or the obligation of the Collateral Agent to comply with such
instructions, in each case to the extent consistent with the Financing
Documents. Upon receipt of a Remedies Notice, the Collateral Agent shall as
promptly as practicable deliver copies thereof to each Representative Agent and
the Intercreditor Agent.

 

(e) Each Remedies Notice shall specify the particular Enforcement Action that
the Collateral Agent is directed thereunder to take, and shall be effective on
the date set forth in such notice (the “Remedies Effective Date”).

 

(f) Nothing in this Article VI shall be construed to restrict the right of
Creditor Parties to elect to waive any Facility Event of Default arising under
any Facility to which it is a party or agree to any amendment of one or more of
the Financing Documents in order to cure such Facility Event of Default in
accordance with the terms of the Facility under which such Facility Event of
Default has occurred.

 

40



--------------------------------------------------------------------------------

Section 6.03 Exercise of Remedies. (a) Notwithstanding anything to the contrary
contained in this Agreement, the Collateral Agent shall not commence or
otherwise take any action or proceeding to realize upon any or all of the
Collateral or exercise any other rights or enforce any other remedies available
under the Financing Documents or as a matter of law unless and until a Remedies
Notice has been delivered to it pursuant to Section 6.02 and the Remedies
Effective Date specified therein has occurred; provided that nothing contained
herein shall limit the rights of the Required Creditors (acting through the
Intercreditor Agent) to instruct in writing the Collateral Agent to (i) make, or
to immediately cease making, any applications from the Recovery Event Proceeds
Account, or the obligation of the Collateral Agent to comply with such
instructions or (ii) issue a Notice of Default, in each case to the extent
consistent with the Financing Documents.

 

(b) At the direction of a Remedies Notice, the Collateral Agent, from and after
the Remedies Effective Date specified in such Remedies Notice, shall take the
Enforcement Action or Actions specified therein, including (to the extent
specified therein) seeking to enforce the Collateral Documents and to realize
upon the Collateral or, in the case of any Insolvency Proceeding against the
Company or any of its Subsidiaries, seeking to enforce the claims of the
Creditors Parties thereunder; provided that the Collateral Agent shall not be
obligated to follow any Remedies Notice as to which the Collateral Agent has not
received adequate security or indemnity or to the extent that the Collateral
Agent has received a written opinion or advice of its counsel to the effect that
actions required to be taken by it pursuant to such Remedies Notice are in
conflict with any provisions of Applicable Law, this Agreement or any other
Financing Document or any order of any Governmental Authority, and the
Collateral Agent shall not under any circumstances (except to the extent that
any such liability is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted directly and primarily from its gross
negligence or willful misconduct), be liable to any Creditor Party or any other
Person for following or refraining from following the written directions
contained in any Remedies Notice.

 

(c) In connection with any Enforcement Action with respect to the Springdale
Assets, each Creditor Party hereby agrees that it shall take all reasonable
steps necessary to effectuate the sub-division of the Springdale Assets from the
Group Assets.

 

Section 6.04 Insolvency Default. Notwithstanding any provision to the contrary
in this Agreement or any other Financing Document, upon the occurrence of any
Facility Event of Default caused by a bankruptcy, insolvency, reorganization or
other similar action or condition of the Company all unutilized Commitments
under the Facilities shall immediately terminate, and all principal of, accrued
and unpaid interest on and other amounts due in respect of, the Senior Debt
Obligations shall be immediately due and payable without presentment, demand,
protest or notice of any kind whatsoever.

 

Section 6.05 No Liability for Collateral Agent. (a) The Collateral Agent shall
not incur any liability for failing to act while waiting for instructions from
the Required Creditors (acting through the Intercreditor Agent) hereunder.

 

(b) Except as otherwise specifically provided in this Agreement, the Collateral
Agent shall not take any action pursuant to written instructions given to it by
any Person, except with the prior written consent of the Required Creditors
(acting through the Intercreditor Agent).

 

41



--------------------------------------------------------------------------------

Section 6.06 Sale; Incidents of Sale. In connection with any sale of any
Collateral pursuant to a Remedies Notice, the Company agrees that, to the extent
notice of sale shall be required by Applicable Law, at least ten days’ notice to
the Company of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. With respect to any sale of any of
the Collateral made or caused to be made by the Collateral Agent in accordance
with any Remedies Notice, whether made under the power of sale hereby given or
pursuant to judicial proceedings, to the extent permitted by Applicable Law:

 

(a) Any Creditor Party (including any Secured Party), the Company, the Parent
and any Affiliate thereof may bid for, and purchase, the Collateral offered for
sale, and, upon compliance with the terms of sale, may hold and dispose of such
property;

 

(b) The Collateral Agent may, but shall not be obligated to, make and deliver to
the purchaser or purchasers a good and sufficient deed, bill of sale and
instrument of assignment and transfer covering the Collateral sold;

 

(c) The Collateral Agent, as the case may be, pursuant to the power of attorney
granted pursuant to Section 5.15, may make all necessary deeds, bills of sale
and instruments of assignment and transfer of the Collateral thus sold, and for
that purpose the Collateral Agent may execute all necessary deeds, bills of sale
and instruments of assignment and transfer, and may substitute one or more
Persons with like power; and

 

(d) Upon a sale of any Equity Interests in a Subsidiary of the Company pledged
or assigned pursuant to Article V or substantially all of the Assets of any
Grantor, whether made under the power of sale hereby given or pursuant to
judicial proceedings, such Grantor shall permit, to the extent permitted by
Applicable Law, the purchaser thereof and its successors and its or their
permitted assigns to take and use the name of such Grantor and to carry on
business under such name or any variant or variants thereof and to use and
employ any and all other trade names and trademarks of such Grantor.

 

Section 6.07 Collateral Agent May File Proofs of Claim. In case of the pendency
of any Insolvency Proceeding relative to any Grantor or the Collateral, the
Collateral Agent (irrespective of whether any of the outstanding Senior Debt
Obligations shall then be due and payable) shall be entitled and empowered (but
not obligated), by intervention in such proceeding or otherwise, (a) to file and
prove a claim for the whole amount of the Senior Debt Obligations owing and
unpaid and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Collateral Agent (including any
claim for the reasonable compensation, disbursements and advances of the
Collateral Agent in its individual or trust capacity and its agents and counsel)
and of any other Creditor Parties allowed in such judicial proceeding and (b) to
collect and receive any moneys or other property payable or deliverable on any
such claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Creditor Party to make such payments to
the Collateral Agent.

 

42



--------------------------------------------------------------------------------

Section 6.08 Collateral Agent May Enforce Claims. All rights of action and
claims under this Agreement and the other Financing Documents may be prosecuted
and enforced by the Collateral Agent; provided that the Collateral Agent is also
hereby appointed as agent for the other Creditor Parties for this and the other
purposes of this Agreement and the other Financing Documents, and the Collateral
Agent shall take such action solely as agent for the Creditor Parties.
Enforcement Proceeds received by the Collateral Agent in connection with any
Facility Event of Default shall, after provision for the payment of the
reasonable compensation, expenses, disbursements and advances of (a) the
Collateral Agent, in its capacity as Collateral Agent (including previously
outstanding amounts in respect thereof) and (b) its agents and counsel, be for
the benefit of the other relevant Creditor Parties and deposited into the
Enforcement Proceeds Account for application as provided in Section 6.11.

 

Section 6.09 Control of Enforcement Action. The Required Creditors (acting
through the Intercreditor Agent) shall have the right in accordance with
Applicable Law:

 

(a) to direct the Collateral Agent to enforce this Agreement (i) by judicial
proceedings for the enforcement of the payment of Senior Debt Obligations and
the enforcement of the security interests created under this Agreement and any
other Financing Document, (ii) by the sale of the Collateral or any part
thereof, or (iii) otherwise by the exercise of the power of entry or sale hereby
conferred; and

 

(b) to direct the time, method and place of conducting any proceeding for any
remedy available to the Collateral Agent, or exercising any power conferred upon
the Collateral Agent hereunder or under any other Financing Document to which it
is a party; provided that (i) such direction shall not be in conflict with
Applicable Law, this Agreement or any other Financing Document and (ii) the
Collateral Agent may take any other reasonable action incidental to carrying out
any direction of the Required Creditors.

 

Section 6.10 Enforcement Proceeds Account. Upon receipt of a Remedies Notice,
the Collateral Agent shall establish and thereafter maintain an account (the
“Enforcement Proceeds Account”) for the purposes of depositing therein any
Enforcement Proceeds received in respect of the Collateral. The Enforcement
Proceeds Account shall consist of two subaccounts: (a) a Springdale Enforcement
Proceeds Account (the “Springdale Enforcement Proceeds Sub-Account”) and (b) a
General Enforcement Proceeds Account (the “General Enforcement Proceeds
Sub-Account”). The Collateral Agent is hereby directed to deposit in, or credit
to, (i) the Springdale Enforcement Proceeds Sub-Account, any Enforcement
Proceeds received in respect of the Springdale Assets or the Springdale Liens
and (ii) into the General Enforcement Proceeds Sub-Account, all other
Enforcement Proceeds. All Enforcement Proceeds held in the Enforcement Proceeds
Account shall be trust funds held by the Collateral Agent for the benefit of the
Secured Parties for the purpose of making payments therefrom in accordance with
Section 6.11.

 

43



--------------------------------------------------------------------------------

Section 6.11 Application of Enforcement Proceeds. (a) Proceeds on deposit in, or
credited to, the General Enforcement Proceeds Sub-Account shall be applied as
promptly as practicable by the Collateral Agent at the direction of the Required
Creditors (acting through the Intercreditor Agent), in the following order of
priority:

 

first, pro rata to the payment of the Applicable Portion of all reasonable fees,
costs and expenses hereunder and under any of the other Financing Documents
(including legal fees and expenses) and other similar amounts owed to the
Collateral Agent, the Depository Bank and the Mortgage Trustees in connection
with the execution and administration of its duties hereunder or under any other
Financing Document to which it is a party and the taking of any Enforcement
Action;

 

second, pro rata to the payment of the Applicable Portion of all reasonable
fees, costs, expenses (including legal fees and expenses) and any other amounts
payable to the other Agents in connection with such Agent’s execution and
administration of its duties hereunder or under any other Financing Document to
which it is a party and the taking of any Enforcement Action;

 

third, pro rata to the payment of all Secured Obligations to each Representative
Agent for further application by such Representative Agent to its Related
Creditors in accordance with the terms of the relevant Financing Documents; and

 

fourth, after payment in full of the Secured Obligations, to the payment of the
remainder, if any, to the applicable Grantor, its successors or assigns, or to
whomsoever may be lawfully entitled to receive the same, or as a court of
competent jurisdiction may direct.

 

(b) Proceeds on deposit in, or credited to, the Springdale Enforcement Proceeds
Sub-Account shall be applied as promptly as practicable by the Collateral Agent
at the direction of the Required Creditors (acting through the Intercreditor
Agent), in the following order of priority:

 

first, pro rata to the payment of the Applicable Portion of all reasonable fees,
costs and expenses hereunder and under any of the other Financing Documents
(including legal fees and expenses) and other similar amounts owed to the
Collateral Agent, the Depository Bank and the Mortgage Trustees in connection
with the execution and administration of its duties hereunder or under any other
Financing Document to which it is a party and the taking of any Enforcement
Action;

 

second, pro rata to the payment of the Applicable Portion of all reasonable
fees, costs, expenses and any other amounts payable to the other Agents in
connection with such Agent’s execution and administration of its duties
hereunder or under any other Financing Document to which it is a party and the
taking of any Enforcement Action;

 

third, pro rata to the payment of all of the outstanding Senior Debt Obligations
owed in respect of Advances under the Springdale Tranche B Facility (the
“Springdale Obligations”) to the Administrative Agent for further application to
the repayment of such Senior Debt Obligations;

 

fourth, pro rata to the payment of all Secured Obligations to each
Representative Agent for further application by such Representative Agent to its
Related Creditors in accordance with the terms of the relevant Financing
Documents; and

 

44



--------------------------------------------------------------------------------

fifth, after the payment in full of the Springdale Obligations and the Secured
Obligations, to the payment of the remainder, if any, to the applicable Grantor,
its successors or assigns or to whomsoever may be lawfully entitled to receive
the same, or as a court of competent jurisdiction may direct.

 

The terms of this Section 6.11 shall apply solely to the application of proceeds
in the Enforcement Proceeds Account and shall in no way affect, impair or limit
the rights of the Creditor Parties otherwise provided hereunder or in any other
Financing Document.

 

Section 6.12 Subrogation, Etc. (a) Each Creditor Party agrees that
notwithstanding the source of any Enforcement Proceeds on deposit in, or
credited to the Enforcement Proceeds Account from time to time, that all such
Enforcement Proceeds shall be applied as provided for in Section 6.11.

 

(b) In the event that the Enforcement Proceeds applied to repay any of the
outstanding Senior Debt Obligations in accordance with Section 6.11 are derived
from any Mortgage or Lien granted in respect of the Collateral in favor of any
Secured Party (the “Principal Secured Party”) other than the Secured Party (the
“Repaid Secured Party”) receiving payment in respect of its Senior Debt
Obligations, then the Principal Secured Party shall be subrogated to the extent
of the payments in respect of such Senior Debt Obligations to the extent so paid
to the Repaid Secured Party (the “Subrogated Senior Debt Obligations”) to the
rights of the Repaid Secured Party to receive payments and distributions of
cash, property and securities applicable to such Subrogated Senior Debt
Obligations. For purposes of such subrogation, no payments or distributions to
any Repaid Secured Party of any Enforcement Proceeds to such Repaid Secured
Party shall be deemed to be a payment or distribution by the Company or any
other Grantor in respect of the Subrogated Senior Debt Obligations held by such
Repaid Secured Party. The subrogation rights of any Principal Secured Party
shall be subject to the provisions of Section 6.11 with respect to the repayment
of any of the Subrogated Senior Debt Obligations.

 

(c) Promptly upon the request of any Principal Secured Party, each Repaid
Secured Party owed any of the Senior Debt Obligations constituting Subrogated
Senior Debt Obligations of such Principal Secured Party shall execute and
deliver such documents as may be required under the Financing Documents relating
to such Senior Debt Obligations to effect an assignment or transfer of such
Senior Debt Obligations to such Principal Secured Party. The Company and each
other Grantor agrees that any Principal Secured Party which is assigned or
transferred any of the Senior Debt Obligations pursuant to this Section 6.12(c)
may, to the fullest extent permitted by Applicable Law, exercise all its rights
of payments (including the right of set-off) with respect to such Senior Debt
Obligations as fully as if such Principal Secured Party were the original direct
creditor of the Company in respect of the amount of the Senior Debt Obligations
so assigned or transferred. No Creditor Party shall be required to pay any
assignment or transfer fee to any agent in connection with any assignment or
transfer contemplated by this Section 6.12(c) and no consent from any Person
shall be required in connection with any such assignment or transfer.

 

Section 6.13 Other Remedies. Except as the same relates to the Collateral or as
otherwise expressly prohibited by this Agreement, each Creditor Party may
exercise any right or power, enforce any remedy, give any direction, consent or
waiver or make any determination, under or in respect of any provision of any
Financing Document to which it is a party.

 

45



--------------------------------------------------------------------------------

ARTICLE VII

COLLATERAL AND INTERCREDITOR AGENT

 

Section 7.01 Authorization and Action of the Collateral Agent and Intercreditor
Agent. Each Creditor Party (other than the Collateral Agent and Intercreditor
Agent) hereby appoints and authorizes the Collateral Agent and the Intercreditor
Agent to take such action as agent on its behalf and to (a) execute and deliver
all of the Financing Documents (other than this Agreement) to which it is or is
to be a party (including the Mortgages and the Consents) delivered or to be
delivered on or after the Amendment Date as expressly contemplated by the
Financing Documents; provided that any Financing Document (including any
Mortgages or Consents) to be delivered at any point after the Amendment Date
shall be in substantially the form of the relevant Financing Document (including
any Consent or Mortgage) delivered pursuant to the terms of the Common Terms
Agreement on or prior to the Amendment Date or the Collateral Agent shall be
directed by the Intercreditor Agent to execute and deliver any such Financing
Document (including any Mortgage or Consent) and (b) exercise such powers and
discretion under this Agreement and the other Financing Documents to which the
Collateral Agent or the Intercreditor Agent, as the case may be, is a party as
are delegated to such Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto. As to any matters
not expressly provided for by the Financing Documents, neither the Collateral
Agent nor the Intercreditor Agent shall be required to exercise any discretion
or take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Creditors (acting, in the case of the Collateral
Agent, through the Intercreditor Agent), and such instructions shall be binding
upon all Creditor Parties or, with respect to the investment of funds in the
Recovery Event Proceeds Account in Cash Equivalents in accordance with Section
4.06 only, the instructions of the Company; provided that neither the Collateral
Agent nor the Intercreditor Agent shall be required to take any action that
exposes it to personal liability or that is contrary to this Agreement or
Applicable Law. Each of the Collateral Agent and the Intercreditor Agent agrees
to give as promptly as practicable to each Representative Agent notice of each
notice given to it by the Company or any other Person pursuant to the terms of
this Agreement or any other Financing Document.

 

Section 7.02 Reliance. None of the Collateral Agent, the Depository Bank or the
Intercreditor Agent nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Financing Documents, except for its or
their own gross negligence or willful misconduct. Without limitation of the
generality of the foregoing, each of the Collateral Agent, the Depository Bank
and the Intercreditor Agent: (a) may consult with legal counsel (including
counsel for any Grantor), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any other
Creditor and shall not be responsible to any other Creditor Party for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Financing Documents; (c) shall not have any duty to
ascertain or to inquire as to the performance

 

46



--------------------------------------------------------------------------------

or observance of any of the terms, covenants or conditions of any Financing
Document on the part of any Grantor or to inspect the property (including the
books and records) of any Grantor; (d) shall not be responsible to any other
Creditor Party for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Financing Document or any other instrument or document furnished
pursuant thereto; and (e) shall incur no liability under or in respect of any
Financing Document by acting upon any notice, consent, certificate or other
instrument or writing believed by it to be genuine and signed or sent by the
proper party or parties.

 

Section 7.03 Citibank, CNAI and Affiliates. With respect to its Commitment (if
any), the Advances made by it (if any), any Senior Debt Obligations owed to it
(if any) and any Facility Notes issued to it, Citibank and CNAI shall have the
same rights and powers under the Financing Documents as any other Creditor Party
and may exercise the same as though it were not an Agent; and the terms
“Creditor Party”, “Term Lender”, “Term Lenders”, “Secured Party”, “Creditor
Parties”, “Term B Lender”, “Term B Lenders”, “Term C Lender”, “Term C Lenders”
and “Secured Parties” shall, unless otherwise expressly indicated, include
Citibank in its individual, and, agency capacities. Citibank and CNAI and their
respective Affiliates may accept deposits from, lend money to, act as trustee
under indentures of, accept investment banking engagements from and generally
engage in any kind of business with, the Company, the Parent, any Affiliate
thereof, any of their respective Subsidiaries and any Person that may do
business with or own securities of the Company, the Parent, any Affiliate
thereof or any such Subsidiary, all as if Citibank, were not an Agent, and
without any duty to account therefor to the other Creditor Parties.

 

Section 7.04 Acceptance of Collateral. The Collateral Agent has no duty to
solicit the deposit of any Collateral with it by any Grantor or other Person and
agrees to accept all Collateral to be delivered to or held by the Collateral
Agent pursuant to the terms of this Agreement or any other Collateral Document.
The Collateral Agent shall, on behalf and for the benefit of the Secured
Parties, be the beneficiary and hold and safeguard any Collateral delivered to
it during the term of this Agreement or any other Collateral Document as
specified herein or therein and shall hold such Collateral in accordance with
the provisions of this Agreement or such other Collateral Document, as the case
may be; provided that the Collateral Agent shall not be required to hold or
safeguard the Collateral with a higher degree of care than it holds and
safeguards its own property.

 

Section 7.05 The Collateral Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Collateral Agent may, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Grantor under Section 9.01.

 

Section 7.06 Duties. (a) The powers conferred on the Collateral Agent hereunder
are solely to protect the Secured Parties’ interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral, as to ascertaining or taking action with respect to calls,

 

47



--------------------------------------------------------------------------------

conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not any Secured Party has or is deemed to have knowledge
of such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Collateral. The
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which it accords its own
property.

 

(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each, a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Collateral. In the event that
the Collateral Agent so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by each Grantor hereunder shall be deemed for
purposes of this Agreement to have been made to such Subagent, in addition to
the Collateral Agent, for the ratable benefit of the Secured Parties, as
security for the Secured Obligations of such Grantor, (ii) such Subagent shall
automatically be vested, in addition to the Collateral Agent, with all rights,
powers, privileges, interests and remedies of the Collateral Agent hereunder
with respect to such Collateral, and (iii) the term “Collateral Agent”, when
used herein in relation to any rights, powers, privileges, interests and
remedies of the Collateral Agent with respect to such Collateral, shall include
such Subagent; provided that no such Subagent shall be authorized to take any
action with respect to any such Collateral unless and except to the extent
expressly authorized in writing by the Collateral Agent.

 

(c) None of the Collateral Agent, the Depository Bank or the Intercreditor Agent
shall be deemed to have knowledge of (i) the occurrence of any Default or
Facility Event of Default (or if any such event would occur after giving effect
to any application of funds contemplated by any provision of this Agreement)
unless and until it has received written notice thereof from the Company or any
other Creditor Party or (ii) the existence, the content, or the terms and
conditions of, any other agreement, instrument or document, in each case, to
which it is not a party, whether or not referenced herein. Without prejudice to
the foregoing, none of the Collateral Agent, the Depository Bank or the
Intercreditor Agent shall be attributed with any knowledge or information that
any other department or division of Citibank or any of its Affiliates may have
from time to time.

 

(d) The parties hereto agree that any of the acknowledgements, consents,
agreements and statements made by the Collateral Agent in respect of the
Collateral in the Financing Documents are being made in its capacity as directed
agent for, and on behalf and at the request of, the Secured Parties and that
such acknowledgements, consents, and agreements are being made without
independent investigation and without liability as a principal. The parties
hereto understand and agree that, notwithstanding any other term of the
Financing Documents, in making any determinations, taking actions, granting
consents, refraining from taking actions, withholding consents contemplated in
the Financing Documents, each of the Collateral Agent and the Intercreditor
Agent is authorized, and should be expected, to consult with legal and other
advisors and with the other Creditor Parties and their respective advisors. None
of the Collateral Agent, the Depository Bank or the Intercreditor Agent shall
incur any liability for any determination made or instruction given by the
Required Creditors (acting, in the case of the Collateral Agent and the
Depository Bank, through the Intercreditor Agent) and their

 

48



--------------------------------------------------------------------------------

respective advisors. The Collateral Agent assumes no responsibility and shall
not be deemed to have assumed any responsibility, either express or implied, to
monitor the validity or sufficiency of the Collateral. The Creditor Parties
further acknowledge and agree that the provisions of the Financing Documents
which empower and/or entitle the Collateral Agent to take action, to refrain to
take action, or to request the taking or refraining from taking action, with
respect to the Collateral or otherwise shall not impose, and shall not be deemed
to impose, on the Collateral Agent an obligation to act independently from the
instructions of the Creditor Parties or any class or portion thereof (in each
case, acting, in the case of either the Collateral Agent or the Depository Bank,
through the Intercreditor Agent or any Representative Agent, as the case may be)
or to monitor the contingencies that may give rise to the exercise of such power
or entitlement.

 

Section 7.07 Liability. None of the Depository Bank, the Collateral Agent or the
Intercreditor Agent shall be liable for any error of judgment or for any act
done or omitted to be done by it in good faith or for any mistake of fact or
law, or for anything it may do or refrain from doing, except to the extent that
any such liability is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted directly and primarily from its gross
negligence or willful misconduct.

 

Section 7.08 Successor Collateral Agent, Depository Bank and Intercreditor
Agent. (a) The Required Creditors may remove the Collateral Agent, the
Depository Bank or the Intercreditor Agent at any time by giving to the
Collateral Agent, the Depository Bank or the Intercreditor Agent (as applicable)
30 days’ prior written notice of removal. The Collateral Agent, the Depository
Bank and the Intercreditor Agent may resign at any time by giving to each of the
Representative Agents and the Company 15 days’ prior written notice of
resignation.

 

(b) Within 30 days after giving the foregoing notice of removal to the
Collateral Agent, the Depository Bank or the Intercreditor Agent (as applicable)
or within 15 days after receiving the foregoing notice of resignation from the
Collateral Agent, the Depository Bank or the Intercreditor Agent (as applicable)
the Required Creditors shall appoint a successor collateral agent or depository
bank (as applicable) and give notice of such successor collateral agent,
depository bank or intercreditor agent (as applicable) to the Collateral Agent,
the Depository Bank or the Intercreditor Agent (as applicable). If no successor
collateral agent, depository bank or intercreditor agent (as applicable) shall
have been so appointed by the Required Creditors, and shall have accepted such
appointment, within 15 days after the retiring Collateral Agent’s, Depository
Bank’s or Intercreditor Agent’s (as applicable) giving of notice of resignation
or 30 days after the Required Creditors’ removal of the retiring Collateral
Agent, Depository Bank or Intercreditor Agent (as applicable), then the retiring
Collateral Agent, Depository Bank or Intercreditor Agent (as applicable) may on
behalf of the other Secured Parties apply to a court of competent jurisdiction
for appropriate relief or appoint a successor collateral agent or depository
bank (as applicable), in each case, which shall be a Creditor Party; provided
that if no Creditor Party is willing to become the successor collateral agent,
depository bank or intercreditor agent (as applicable), then such successor
Collateral Agent, Depository Bank or Intercreditor Agent (as applicable) shall
be a commercial bank (or any Affiliate thereof) organized under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $500,000,000. Upon the acceptance of any appointment as
the Collateral Agent, the Depository Bank or the Intercreditor Agent (as
applicable) hereunder by a successor Collateral Agent, Depository Bank or
Intercreditor Agent (as applicable) such successor Collateral

 

49



--------------------------------------------------------------------------------

Agent, Depository Bank or Intercreditor Agent (as applicable) shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Collateral Agent, Depository Bank or Intercreditor
Agent (as applicable) and the retiring Collateral Agent, Depository Bank or
Intercreditor Agent (as applicable) shall be discharged from its duties and
obligations under this Agreement and the other Financing Documents. After any
retiring Collateral Agent’s, Depository Bank’s or Intercreditor Agent’s
resignation or removal hereunder as the Collateral Agent, the Depository Bank or
the Intercreditor Agent (as applicable) the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Collateral Agent, the Depository Bank or the Intercreditor Agent (as
applicable) under this Agreement or any other Financing Document.

 

(c) Upon receipt of notice of the identity of the successor collateral agent,
the Collateral Agent shall either deliver the funds on deposit in the Recovery
Event Proceeds Account and all other Collateral then held hereunder to the
successor collateral agent, less the Collateral Agent’s fees, costs, expenses
and the value of other obligations owed to the Collateral Agent hereunder, or
hold such funds (or any portion thereof) and such other Collateral (if any)
pending distribution, until all such fees, costs and expenses or the value of
other obligations are paid to it.

 

Section 7.09 Suits, Etc., Brought by the Collateral Agent. In any suit,
proceeding or action brought by the Collateral Agent in its individual capacity
(and in its capacity as agent hereunder) under or with respect to the Collateral
for any sum owing under this Agreement or any other Financing Document, or to
enforce any provisions hereof or thereof, the Company will save, indemnify and
keep the Collateral Agent in its individual capacity (and in its capacity as
trustee or agent hereunder) harmless from and against all expense, loss or
damage (including reasonable attorney’s fees and documented expenses) suffered
by reason of any defense, setoff, counterclaim, recoupment or reduction of
liability whatsoever of the obligee thereunder, arising out of a breach by any
Grantor of any of its obligations hereunder or thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to, or in favor of,
such obligee or its successors from the Company, and all such obligations of the
Company shall be and remain enforceable against and only against the Company,
and shall not be enforceable against the Collateral Agent (in its individual
capacity) or any other Creditor Party.

 

Section 7.10 Compensation of the Collateral Agent, the Depository Bank and the
Intercreditor Agent . Each of the Collateral Agent, the Depository Bank and the
Intercreditor Agent shall be entitled to reasonable compensation as may be
agreed from time to time between the Company and such Agent or the Depository
Bank, as the case may be, for all services rendered under this Agreement and the
other Financing Documents to which it is a party and such compensation, together
with reimbursement of such Agent or the Depository Bank, as the case may be, in
its individual capacity (and its agency capacity) for its advances,
disbursements and reasonable expenses in connection with the performance of the
trust and activities provided for herein (including the reasonable fees and
expenses of its agents and of counsel, accountants and other experts), shall be
paid in full by the Company promptly following demand from such Agent or the
Depository Bank, as the case may be, from time to time as services are rendered
and expenses are incurred. All such payments made by the Company to the
Collateral Agent, the

 

50



--------------------------------------------------------------------------------

Depository Bank or the Intercreditor Agent, shall be made free and clear of all
present and future income, stamp or other taxes, levies and withholdings
imposed, assessed, levied or collected by the government of the United States of
America or any political subdivision or taxing authority thereof. Except as
otherwise expressly provided herein, no Creditor Party shall have any liability
for any fees, expenses or disbursements of either of the Collateral Agent, the
Depository Bank or the Intercreditor Agent. Any reasonable and documented fees,
compensation, indemnity amounts (unless such indemnity amounts are subject to
dispute among the parties hereto) or expenses of the Collateral Agent, the
Depository Bank or the Intercreditor Agent (in its individual or agency
capacity), or its counsel not paid as provided for herein may be taken from any
Collateral held by the Collateral Agent hereunder, subject to the provisions of
Article IX. Upon its resignation or removal, each of the Collateral Agent, the
Depository Bank and the Intercreditor Agent shall be entitled to the prompt
payment by the Company of its compensation and indemnification for the services
rendered under this Agreement and the other Financing Documents to which it is a
party, and to reimbursement of all reasonable out-of-pocket expenses up to the
date of resignation or removal (including the reasonable fees and expenses of
counsel, if any) incurred in connection with the performance of such services.
The agreements in this Section 7.10 shall survive any resignation or removal of
the Collateral Agent, the Depository Bank or the Intercreditor Agent, as the
case may be, and the termination of the other provisions of this Agreement.

 

Section 7.11 Taxes, Stamp and Other Similar Taxes. (a) The Company shall pay or
reimburse the Collateral Agent, the Intercreditor Agent and the Depository Bank
upon request for any transfer taxes or other taxes relating to or incurred in
connection with the Collateral and shall indemnify and hold harmless the
Collateral Agent, the Intercreditor Agent and the Depository Bank from any
amounts that it is obligated to pay in the way of such taxes. Any payments of
income from the Collateral shall be subject to withholding regulations then in
force with respect to United States federal taxation. Upon the Collateral
Agent’s request, the Company and each Consenting Amended Note Noteholder and
Secured Lender will promptly provide the Collateral Agent, the Intercreditor
Agent and the Depository Bank with the appropriate Form W-9 for tax
identification number certifications, or Form W-8BEN, for non-resident alien
certifications. The Collateral Agent, the Intercreditor Agent and Depository
Bank shall be responsible only for income reporting to the Internal Revenue
Service with respect to income earned on the Collateral. This Section 7.11 shall
survive the termination of this Agreement and the resignation or removal of the
Collateral Agent.

 

(b) The Company agrees to indemnify and hold harmless each of the Collateral
Agent, the Depository Bank and the Intercreditor Agent (in its individual and
agency capacity), and each other Creditor Party from, and shall reimburse each
of the Collateral Agent, the Depository Bank and the Intercreditor Agent (in its
individual or agency capacity) and each other Creditor Party for any present or
future claim for liability for any stamp or other similar tax and any penalties
or interest with respect thereto, which may be assessed, levied or collected by
any jurisdiction in connection with the Financing Documents, and the Collateral
created hereunder or under any other Collateral Document or the attachment or
perfection of the security interest granted to the Collateral Agent in any
Collateral. The obligations of the Company under this Section 7.11 shall survive
the resignation or removal of the Collateral Agent or the Intercreditor Agent or
the termination of the other provisions of this Agreement.

 

51



--------------------------------------------------------------------------------

Section 7.12 Limitation on Duties in Respect of Collateral. Beyond its express
duties set forth in this Agreement or in the other Financing Documents to which
it is a party as to the custody thereof, and the accounting to the Grantors and
the Secured Parties for moneys received hereunder, neither the Depository Bank
nor the Collateral Agent shall have any duty (implied or otherwise) to the
Grantors or the Secured Parties with respect to any Collateral in its possession
or control or in the possession or control of its agent or nominee, any income
thereon, or the priority or preservation of rights against prior parties or any
other rights pertaining thereto. To the extent, however, that the Collateral
Agent or the Depository Bank or an agent or nominee of either of them maintains
possession or control of any of the Collateral or the Collateral Documents at
any office of the Collateral Agent or the Depository Bank, the Collateral Agent
or the Depository Bank shall, or shall instruct such agent or nominee to, grant
the Grantors and the other Secured Parties reasonable access to such Collateral
(other than, except to the extent permitted pursuant to Article IV, the Account
Collateral, the Recovery Event Proceeds Account and all funds and financial
assets (including security entitlements and Cash Equivalents) from time to time
on deposit in, or credited to, any thereof) or Collateral Documents as they
previously notified the Collateral Agent to be required for the conduct of their
businesses, except, in the case of the Grantors, if and to the extent that the
Collateral Agent shall have received a Remedies Notice.

 

Section 7.13 Right to Initiate Judicial Proceedings, Etc. If the Collateral
Agent shall have received a Remedies Notice, then, and during such time as such
Remedies Notice shall not have been withdrawn in writing by the Required
Creditors: (a) the Collateral Agent shall have the right and power to institute
and maintain such suits and proceedings as it may deem appropriate to protect
and enforce the rights vested in the Collateral Agent by this Agreement and the
other Financing Documents; and (b) the Collateral Agent may, either after entry
or without entry proceed by suit or suits at law or in equity to enforce such
rights and to foreclose upon the Collateral and to realize upon all or, from
time to time, any of the property pledged hereunder for the benefit of the
Secured Parties under the judgment or decree of a court of competent
jurisdiction.

 

Section 7.14 Exculpatory Provisions. (a) Neither the Collateral Agent nor the
Intercreditor Agent makes any representation as to the value or condition of the
security interests created hereunder or any part thereof, or as to the title of
any Grantor or as to the rights and interests granted or the security afforded
by this Agreement or any other Financing Document, or as to the validity,
execution (except by itself), enforceability, legality or sufficiency of this
Agreement, any other Financing Document, the Secured Obligations or the
Springdale Obligations and neither the Collateral Agent nor the Intercreditor
Agent (in its individual and agency capacities) shall incur any liability or
responsibility in respect of any such matters.

 

(b) Except as expressly provided for or referenced in any Financing Document to
which it is a party, none of the Collateral Agent, the Depository Bank or the
Intercreditor Agent shall be responsible for or under, nor chargeable with
knowledge of the existence, the content, or the terms and conditions of, any
other agreement, instrument or document. The Collateral Agent and the Depository
Bank shall not be attributed with any knowledge or information that any other
department or division of Citibank or any of Citibank’s Affiliates may have from
time to time.

 

52



--------------------------------------------------------------------------------

(c) Without prejudice to Section 4.08(d), all notices, certifications,
approvals, directions, instructions or other communication given to the
Collateral Agent with respect to, or otherwise relating to, this Agreement or
the other Financing Documents, in each case, by any Creditor Party or Agent
(whether on its own behalf or on behalf of the Secured Parties (or any class
thereof)) shall be given in writing, signed by an Authorized Signatory of such
Person and, except as otherwise expressly required under the Financing
Documents, the Collateral Agent shall not be required to take any action under
any Financing Document unless it has received such written instructions.

 

Section 7.15 Treatment of Creditor Parties. (a) Each of the Collateral Agent and
the Intercreditor Agent may treat the holders of Senior Debt Obligations as the
absolute owners thereof for all purposes under this Agreement and the other
Financing Documents unless such Agent shall receive notice to the contrary from
any Creditor Party or any Representative Agent.

 

(b) Any Person that shall be designated as the duly authorized representative of
one or more of the Grantor or Creditor Parties to act as such in connection with
any matters pertaining to this Agreement, any other Financing Document or the
Collateral shall present to the Collateral Agent or Intercreditor Agent such
documents, including opinions of counsel, as the Collateral Agent or
Intercreditor Agent may reasonably request, in order to demonstrate to the
Collateral Agent the authority of such Person to act as the representative of
such Grantors or Creditor Parties.

 

Section 7.16 Miscellaneous. (a) Each of the Intercreditor Agent and the
Collateral Agent shall have the right at any time to seek instructions
concerning the administration of its duties and obligations hereunder or any
other Financing Documents from the Required Creditors or any court of competent
jurisdiction. In the event there is any disagreement between the other parties
to this Agreement and the terms of this Agreement or any other applicable
Financing Document do not unambiguously mandate the action the Intercreditor
Agent or the Collateral Agent, as the case may be, is to take or not to take in
connection therewith under the circumstances then existing, or the Intercreditor
Agent or the Collateral Agent, as the case may be, is in doubt as to what action
it is required to take or not to take, such Agent shall be entitled to refrain
from taking any action until directed otherwise in writing by a request signed
jointly by the Required Creditors or by order of a court of competent
jurisdiction.

 

(b) None of the provisions of this Agreement or the other Financing Documents
shall be construed to require either the Collateral Agent or the Intercreditor
Agent to expend or risk its own funds or otherwise to incur any personal
financial liability in the performance of any of its duties hereunder or
thereunder. Neither the Collateral Agent nor the Intercreditor Agent shall be
under any obligation to exercise any of the rights or powers vested in it by
this Agreement or the other Financing Documents, at the request or direction of
the Company, any other Grantor or any Creditor Party, (i) if any action it has
been requested or directed to take would be contrary to Applicable Law, or (ii)
unless such Agent shall have been offered security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities that might be
incurred by it in compliance with such request or direction (including interest
thereon from the time incurred until reimbursed).

 

53



--------------------------------------------------------------------------------

Section 7.17 Indemnification. Each of the Amended Note Noteholders and the
Secured Lenders agrees to indemnify the Collateral Agent, the Depository Bank
and the Intercreditor Agent (to the extent not promptly reimbursed by the
Company), ratably according to the respective amounts of the Senior Debt
Obligations owed to such Creditor Party from time to time, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind of nature
whatsoever that may be imposed on, incurred by, or asserted against the
Collateral Agent, Depository Bank or Intercreditor Agent (as applicable) in any
way relating to or arising out of this Agreement or any other Financing Document
to which it is a party or any action taken or omitted by the Collateral Agent,
Depository Bank or Intercreditor Agent (as applicable) under this Agreement or
any other Financing Document to which it is a party (collectively, the
“Indemnified Costs”); provided that no such Creditor Party shall be liable for
any portion of the Indemnified Costs found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted directly and primarily
from the Collateral Agent’s, Depository Bank’s or Intercreditor Agent’s (as
applicable) gross negligence or willful misconduct. Without limiting the
foregoing, each of the Amended Note Noteholders and Secured Lenders agrees to
reimburse the Collateral Agent, Depository Bank or Intercreditor Agent (as
applicable) promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees and disbursements) incurred by the
Collateral Agent, Depository Bank or Intercreditor Agent (as applicable) in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Financing Document, to the
extent that the Collateral Agent, the Depository Bank or the Intercreditor Agent
(as applicable) is not reimbursed for such expenses by the Company. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.17 shall apply.

 

Section 7.18 Publicity. No printed or other material in any language, including
prospectuses, notices, reports, and promotional material which mentions
“Citibank, N.A.” by name or the rights, powers, or duties of the Collateral
Agent, the Depository Bank or the Intercreditor Agent under this Agreement or
any other Financing Document shall be issued by any of the parties hereto, or on
such a party’s behalf, without the prior written consent of the Collateral
Agent, the Depository Bank or the Intercreditor Agent, as the case may be.

 

Section 7.19 Merger; Consolidation. Any corporation into which the Collateral
Agent, the Depository Bank or the Intercreditor Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which the Collateral Agent, the
Depository Bank or the Intercreditor Agent shall be a party, or any corporation
succeeding to the business of the Collateral Agent, the Depository Bank or
Intercreditor Agent shall be the successor of the Collateral Agent, the
Depository Bank or Intercreditor Agent, as the case may be, hereunder without
the execution or filing of any paper with any party hereto or any further act on
the part of any of the parties hereto except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.

 

54



--------------------------------------------------------------------------------

ARTICLE VIII

OTHER AGREEMENTS

 

Section 8.01 Provision of Information; Meetings. (a) Each Creditor Party will,
from time to time (as it deems reasonably necessary or appropriate in its sole
judgment), consult with the other Creditor Parties with respect to the Senior
Debt Obligations, the affairs of the Company and its Subsidiaries and, the
Collateral.

 

(b) Each Agent agrees to give to each other Agent, and each Representative Agent
agrees to give to each of its Related Creditors, written notice of any
amendment, modification or waiver to the terms of this Agreement or any other
Collateral Document requested from time to time by the Company, any other
Grantor or any other Person party to this Agreement. Such notice shall include a
description of the proposed terms of such amendment, modification or waiver and
shall be delivered promptly after receipt thereof by such Agent or
Representative Agent, as the case may be. Any notice required to be delivered
pursuant to this Section 8.01(b) shall be delivered at least two Business Days
prior to the effectiveness of any such amendment, modification or waiver and
simultaneously to each Person entitled to delivery thereof.

 

(c) Any Representative Agent may, at any time following the occurrence and
during the continuation of any Facility Event of Default, request that a meeting
or meetings of the Creditor Parties, at reasonable times and locations, and with
reasonable frequency, be convened, and upon such request having been given in
accordance herewith, such meetings shall be convened as provided herein. Such a
request for meeting shall be made in a written notice given to each Creditor
Party in accordance herewith. Each such notice shall state the date of such
meeting (which shall be not less than five Business Days nor more than 20
Business Days after the date of such notice, unless otherwise agreed by all
Creditor Parties) and a general outline of the issues to be discussed at such
meeting. Any Creditor Party shall have the right to appoint any Person
(including another Creditor Party) to act as its representative at any such
meeting of the Creditor Party. No Creditor Party shall be obligated to attend
any such meetings.

 

Section 8.02 Creditor Action. (a) For all purposes of this Agreement and the
other Financing Documents, action by any Representative Agent in accordance with
the terms of this Agreement and any other applicable Financing Documents shall
constitute action by its Related Creditors.

 

(b) For all purposes of this Agreement, each Representative Agent shall act as
agent for each of its Related Creditors, in each case including for the
following purposes: (A) to give or receive any notice, certificate, request,
demand or other communication permitted or required to be given or received
hereunder or thereunder to or from the Collateral Agent, any other
Representative Agent, the Intercreditor Agent or any other Creditor Party, (B)
to vote the outstanding Senior Debt Obligations owing to such Related Creditor
(in the manner authorized or directed by the relevant requisite Related
Creditors in accordance with the applicable Financing Documents), at any meeting
of Creditor Parties (or class thereof) hereunder and (C) otherwise to take any
action required or permitted to be taken by its Related Creditors hereunder or
thereunder. To the extent that any of such parties shall be entitled to grant
any consent or approval, or cast any vote whatsoever, all of such notices,
certificates, requests, demands or other

 

55



--------------------------------------------------------------------------------

communications in respect of any such parties only shall be given or received
(as the case may be), any such votes shall be cast and all of such actions shall
be taken by its Representative Agent; provided that for the avoidance of doubt,
any such votes cast by the Representative Agent shall be made on an individual
Related Creditor basis rather than aggregated for all of the Related Creditors
of such Representative Agent.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01 Indemnity and Expenses. (a) Each Grantor agrees to indemnify,
defend and save and hold harmless each Creditor Party and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses (including
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or resulting from the Financing Documents (including enforcement
of this Agreement), except to the extent such claim, damage, loss, liability or
expense if found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted directly and primarily from such Indemnified
Party’s gross negligence or willful misconduct.

 

(b) Each Grantor will upon demand pay to the Collateral Agent or the
Intercreditor Agent the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Collateral Agent or the Intercreditor Agent may incur in connection with (i)
the administration of any Financing Document to which it is a party, (ii) in the
case of the Collateral Agent, the custody, preservation, use or operation of, or
the sale of, collection from or other realization upon, any of the Collateral of
such Grantor, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent, the Intercreditor Agent or any other Creditor Party hereunder
or (iv) the failure by such Grantor to perform or observe any of the provisions
hereof.

 

(c) The indemnities provided by the Grantors pursuant to this Agreement shall
survive the expiration, cancellation, termination or modification of this
Agreement or the other Financing Documents, the resignation or removal of an
Agent, and the provision of any subsequent or additional indemnity by any
Person.

 

Section 9.02 Amendments; Waivers, Etc. (a) Subject to Section 9.02(b), no
amendment, modification or waiver of any provision of this Agreement or any
other Collateral Document and no consent with respect to any departure by any
Grantor herefrom or therefrom, shall be effective unless the same shall be in
writing and signed by the Required Creditors and acknowledged by the Collateral
Agent and the Intercreditor Agent, and then any such waiver or consent shall be
effective only if in writing and in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

 

(i) amend, modify or waive the provisions of Section 2.01 or any related
definition in any manner that materially and adversely affects the Initial
Lenders or Consenting Amended Note Noteholders owed any of the Senior Debt
Obligations outstanding under the Amended B Notes or the Springdale Tranche B
Facility without the written consent of (A) each Initial Lender owed any such
Senior Debt Obligations and (B) so long as any Amended B Notes are outstanding,
the Supermajority Consenting Noteholders;

 

56



--------------------------------------------------------------------------------

(ii) amend, modify or waive any of the provisions of Section 2.02 or 6.11 or any
related definition in any manner which would alter the priority of the Liens
under the Collateral Documents or the priority of payment of the Senior Debt
Obligations contemplated thereby without the written consent of (A) each Initial
Lender (including each Term B Lender) owed any outstanding Senior Debt
Obligations at the time of any such amendment, modification or waiver, (B) the
Required Replacement Senior Debt Lenders under each Replacement Senior Debt
Agreement in effect at the time of any such amendment, modification or waiver
(but excluding for the avoidance of doubt the Term B Lenders as to which clause
(A) shall apply) and (C) so long as any Amended Intercreditor Notes are
outstanding, the Supermajority Consenting Noteholders;

 

(iii) amend, modify or waive any of the provisions of Section 2.03, 2.04, 2.05,
2.07, 2.08 or 6.11 which would result in any change in the ratable sharing or
allocation of any repayment of the Senior Debt Obligations required thereby
without the written consent of (A) each Initial Lender (including each Term B
Lender) owed any outstanding Senior Debt Obligations at the time of any such
amendment, modification or waiver, (B) the Required Replacement Senior Debt
Lenders under each Replacement Senior Debt Agreement in effect at the time of
any such amendment, modification or waiver (but excluding for the avoidance of
doubt the Term B Lenders as to which clause (A) shall apply) and (C) so long as
any Amended Intercreditor Notes are outstanding, the Supermajority Consenting
Noteholders;

 

(iv) (A) so long as any Amended Intercreditor Notes are outstanding, amend,
modify or waive Section 2.05(d) without the written consent of the Required
Consenting Noteholders and (B) so long as any Amended Notes are outstanding,
amend, modify or waive Section 2.04(b), without the written consent of the
Required Noteholders;

 

(v) release all or any substantial portion of the Collateral (including the
Springdale Assets) in any transaction or series of related transactions or
permit the creation, incurrence, assumption or existence of any Lien on any
substantial portion of the Collateral (including the Springdale Assets) in any
transaction or series of related transactions to secure any Obligations other
than the Senior Debt Obligations (except to the extent expressly contemplated or
permitted under any Financing Document) without the written consent of (A) each
Initial Lender (including each Term B Lender) owed any outstanding Senior Debt
Obligations at the time of such proposed release or creation, incurrence,
assumption or permitted existence, (B) the Required Replacement Senior Debt
Lenders under each Replacement Senior Debt Agreement in effect at the time of
any such proposed release or creation, incurrence or permitted existence (but
excluding for the avoidance of doubt the Term B Lenders as to which clause (A)
shall apply) and (C) so long as any Amended Intercreditor Notes are outstanding,
the Supermajority Consenting Noteholders; provided that notwithstanding the
foregoing, any release of any amounts on deposit in, or credited to the Recovery
Event Proceeds Account other than in accordance with the terms of this Agreement
or any amendment, modification, or waiver to the provisions of Article IV
relating to the Recovery Event Proceeds Account shall only require the consent
of the Required Creditors; or

 

57



--------------------------------------------------------------------------------

(vi) so long as any Senior Debt Obligations remain outstanding under the Term B
Credit Agreement, amend, modify or waive Section 6.03(c) or change the
definition of “Required Term B Lenders”, without the prior written consent of
the Required Term B Lenders;

 

(vii) so long as any Senior Debt Obligations remain outstanding under the
Springdale Tranche B Facility, amend, modify or waive any of the provisions of
Section 5.16 without the written consent of each of the Initial Lenders
(including each Term B Lender) and Consenting Amended Note Noteholders owed any
of the Senior Debt Obligations;

 

(viii) (A) so long as any Amended Intercreditor Notes are outstanding, change
the definition of “Required Consenting Noteholders” or “Supermajority Consenting
Noteholders” without the prior written consent of the Supermajority Consenting
Noteholders and (B) so long as any Amended Notes are outstanding, change the
definition of “Required Noteholders” or “Supermajority Noteholders”, without the
prior written consent of the Supermajority Noteholders;

 

(ix) change the definition of “Required Replacement Senior Debt Lenders” without
the prior written consent of the Required Replacement Senior Debt Lenders under
each Replacement Senior Debt Agreement in effect at such time (including the
Required Term C Lenders);

 

(x) change any provision of this Section 9.02, the definition of “Required
Creditors” or any other provision hereof specifying the percentage of the
Initial Lenders, Amended Note Noteholders, Consenting Amended Note Noteholders
or Replacement Senior Debt Lenders required to amend, waive or otherwise modify
any rights hereunder or under any other Collateral Document or make any
determination or grant any consent hereunder or under any other Collateral
Document, without the written consent of (A) so long as any Amended
Intercreditor Notes are then outstanding, the Supermajority Consenting
Noteholders, (B) so long as any Amended C Notes are then outstanding, the
Supermajority Noteholders, (C) so long as any Senior Debt Obligations remain
outstanding under the Term B Credit Agreement, the Required Term B Lenders and
(D) the Required Replacement Senior Debt Lenders under each Replacement Senior
Debt Agreement in effect at such time (including the Required Term C Lenders);

 

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by any relevant Agent in addition to the Creditor Parties
required above, affect the rights or duties of such Agent under this Agreement
or any other Collateral Document to which such Agent is a party.

 

(b) Notwithstanding Section 9.02(a), if at any time any Replacement Senior Debt
is incurred which would require that this Agreement comply with the requirements
of the SEC in connection with the qualification of this Agreement under the
Trust Indenture Act of 1939 (15 U.S.C. §§ 77aa-77bbb),

 

58



--------------------------------------------------------------------------------

as in effect on the date such Replacement Senior Debt is incurred, the Company,
when authorized by a resolution of its Board of Directors (as evidenced by a
Board Resolution delivered to the Collateral Agent, which Board Resolution shall
indicate that such amendment or supplement does not have any material adverse
effect on any of the Creditor Parties then owed or holding any of the Senior
Debt Obligations), and the Collateral Agent may amend or supplement this
Agreement without prior notice to or the consent of any other Creditor Party;
provided that the Collateral Agent shall deliver to each Creditor Party a copy
of any such amendment promptly after the execution thereof.

 

(c) (i) Except as otherwise specifically provided in this Agreement or any other
Collateral Document, the Creditor Parties hereto may amend, modify, terminate,
change or waive, or consent or agree to any amendment, modification,
termination, change or waiver of, any provision of any other Financing Document
to which they are a party in accordance with the terms thereof.

 

(ii) Notwithstanding anything to the contrary in this Agreement or any other
Financing Document, in no event shall any Creditor Party have any right to enter
into, or consent to, any amendment, waiver, supplement or other modification of
any of the provisions of the Financing Documents that would (A) increase the
principal of, or interest on, the outstanding principal amount of the Senior
Obligations payable to it under the Financing Documents, or any fees or other
amounts payable to it under the Financing Documents; or (B) extend or postpone
any date fixed for any payment of principal, interest, fees or other amounts
payable under the Financing Documents, in the case of clause (A) or (B), in any
transaction or series of related transactions, without notifying each of the
Representative Agents for the other Creditor Parties at least three Business
Days prior thereto.

 

Section 9.03 Subordination. (a) Each Grantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Grantor by each other
Grantor (the “Subordinated Obligations”) to the Senior Debt Obligations to the
extent and in the manner hereinafter set forth in this Section 9.03:

 

(b) Except during the continuance of a Default (including the commencement and
continuation of any Insolvency Proceeding relating to any other Grantor), each
Grantor may receive regularly scheduled payments from any other Grantor on
account of the Subordinated Obligations. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
Insolvency Proceeding relating to any other Grantor), however, unless the
Required Creditors otherwise agree, no Grantor shall demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.

 

(c) In any Insolvency Proceeding relating to any other Grantor, each Grantor
agrees that each Creditor Party shall be entitled to receive payment in full in
cash of all Senior Debt Obligations owed to such Creditor Party (including all
interest and expenses accruing after the commencement of a proceeding under any
Bankruptcy Law, whether or not constituting an allowed claim in such proceeding
(“Post Petition Interest”)) before such Grantor receives payment of any
Subordinated Obligations.

 

59



--------------------------------------------------------------------------------

(d) After the occurrence and during the continuance of any Default (including
the commencement and continuation of any Insolvency Proceeding relating to any
other Grantor), each Grantor shall, if the Collateral Agent or the Intercreditor
Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Creditor Parties and deliver such
payments to the Intercreditor Agent on account of the Senior Debt Obligations
owed to the Creditor Parties (including all Post Petition Interest), together
with any necessary endorsements or other instruments of transfer, but without
reducing or affecting in any manner the liability of such Grantor under the
other provisions of this Agreement or any other Financing Document to which it
is a party.

 

(e) After the occurrence and during the continuance of any Default (including
the commencement and continuation of any Insolvency Proceeding relating to any
other Grantor), the Collateral Agent and the Intercreditor Agent are authorized
and empowered (but without any obligation to so do), in its discretion, (i) in
the name of each Grantor, to collect and enforce, and to submit claims in
respect of, Subordinated Obligations and to apply any amounts received thereon
to the Senior Debt Obligations (including any and all Post Petition Interest),
and (ii) to require each Grantor (A) to collect and enforce, and to submit
claims in respect of, Subordinated Obligations and (B) to pay any amounts
received on such obligations to the Intercreditor Agent for application to the
Secured Obligations (including any and all Post Petition Interest).

 

Section 9.04 Additional Grantors. If at any time any Person is required to
execute a security agreement, supplement pursuant to the terms of the Financing
Document, such Person shall execute and deliver a security agreement supplement
in the form of Exhibit A hereto (each a “Security Agreement Supplement”), and
thereafter (a) such Person shall be referred to as an “Additional Grantor” and
shall be and become a Grantor hereunder, and each reference in this Agreement
and the other Financing Documents to “Grantor” shall also mean and be a
reference to such Additional Grantor, and each reference in this Agreement and
the other Financing Documents to “Collateral” shall also mean and be a reference
to the Collateral of such Additional Grantor, and (ib) the supplemental
schedules attached to each Security Agreement Supplement shall be incorporated
into and become a part of and supplement Schedules 3.01(a), 3.01(b), 3.01(f),
3.01(g), 5.01(h), 5.04(b) and A-1, respectively, hereto, and the Collateral
Agent may attach such supplemental schedules to such Schedules; and each
reference to such Schedules shall mean and be a reference to such Schedules as
supplemented pursuant to each Security Agreement Supplement.

 

Section 9.05 Security Interest Absolute and Waivers. (a) The Obligations of each
Grantor under or in respect of this Agreement or any other Collateral Document
to which such Grantor is a party are independent of the Senior Debt Obligations
or any other Obligations of any other Grantor under or in respect of the
Financing Documents, and a separate action or actions may be brought and
prosecuted against each Grantor to enforce this Agreement or any other
Collateral Document to which such Grantor is a party, irrespective of whether
any action is brought against the Company or any other Grantor or whether the
Company or any other Grantor is joined in any such action or actions. All rights
of the Collateral Agent and the other Secured Parties and the pledge, assignment
and security interest hereunder, and all Obligations of each Grantor hereunder,
shall be irrevocable, absolute and unconditional irrespective of, and each
Grantor hereby irrevocably waives (to the maximum extent permitted by applicable
law) any defenses it may now have or may hereafter acquire in any way relating
to, any or all of the following:

 

(i) any lack of validity or enforceability of any Financing Document or any
other agreement or instrument relating thereto;

 

60



--------------------------------------------------------------------------------

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Senior Debt Obligations or any other Obligations of any
Grantor under or in respect of the Financing Documents or any other amendment or
waiver of or any consent to any departure from any Financing Document, including
any increase in the Senior Debt Obligations resulting from the extension of
additional credit to any Grantor or any of its Subsidiaries or otherwise;

 

(iii) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Senior Debt Obligations;

 

(iv) any manner of application of any Collateral or any other collateral, or
proceeds thereof, to all or any of the Senior Debt Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Senior Debt Obligations or any other Obligations of any Grantor under
or in respect of the Financing Documents or any other assets of any Grantor or
any of its Subsidiaries;

 

(v) any change, restructuring or termination of the corporate structure or
existence of any Grantor or any of its Subsidiaries;

 

(vi) any failure of any Secured Party to disclose to any Grantor any information
relating to the business, condition (financial or otherwise), operations,
performance, assets, nature of assets, liabilities or prospects of any other
Grantor now or hereafter known to such Secured Party (each Grantor waiving any
duty on the part of the Secured Parties to disclose such information);

 

(vii) the failure of any other Person to execute or deliver this Agreement or
any other Collateral Document, guaranty or agreement or the release or reduction
of liability of any Grantor or other grantor or surety with respect to the
Senior Debt Obligations; or

 

(viii) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by any Secured Party that might
otherwise constitute a defense available to, or a discharge of, such Grantor or
any other Grantor or a third party grantor of a security interest.

 

(b) This Agreement shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Secured Obligations or the
Springdale Obligations, as the case may be, is rescinded or must otherwise be
returned by any Secured Party or by any other Person upon the insolvency,
bankruptcy or reorganization of any Grantor or otherwise, all as though such
payment had not been made.

 

61



--------------------------------------------------------------------------------

(c) Each Grantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Secured Obligations or the Springdale Obligations and
this Agreement or any other Collateral Document to which such Grantor is a party
and any requirement that any Secured Party protect, secure, perfect or insure
any Lien or any property subject thereto or exhaust any right or take any action
against any Grantor or any other Person or any Collateral.

 

(d) Each Grantor hereby unconditionally and irrevocably waives any right to
revoke this Agreement or any other Collateral Document to which such Grantor is
a party and acknowledges that this Agreement or any other Collateral Document to
which such Grantor is a party is continuing in nature and applies to all Secured
Obligations and, to the extent applicable, the Springdale Obligations, whether
existing now or in the future.

 

(e) Each Grantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Grantor or other rights of such Grantor to
proceed against any of the other Grantors, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Grantor hereunder.

 

(f) Each Grantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Grantor and without affecting the liability of such Grantor
under this Agreement or any other Collateral Document to which such Grantor is a
party, foreclose under any Mortgage by nonjudicial sale (subject to Applicable
Law), and each Grantor hereby waives any defense to the recovery by the
Collateral Agent and the other Secured Parties against such Grantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by Applicable Law.

 

(g) Each Grantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Grantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Grantor or any of its
Subsidiaries now or hereafter known by such Secured Party.

 

(h) Each Grantor and each of the Creditor Parties confirms that it is the
intention of all such Persons that this Agreement, the other Collateral
Documents and the Obligations of each Grantor hereunder or thereunder do not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Agreement, any other Collateral Document and the Obligations of each Grantor
hereunder or thereunder or in connection with any Insolvency Proceeding in
respect of any Grantor. To effectuate the foregoing intention, the Collateral
Agent, the other Secured Parties and the Grantors hereby irrevocably agree that
the Obligations of each Grantor under this Agreement and the other Collateral
Documents at any time shall be limited to the maximum amount as will result in
the Obligations of such Grantor under this Agreement and the other Collateral
Documents not constituting a fraudulent transfer or conveyance.

 

62



--------------------------------------------------------------------------------

(i) Each Grantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Financing
Documents and that the waivers set forth in this Section 9.05 are knowingly made
in contemplation of such benefits.

 

Section 9.06 Notices; Etc. (a) All notices and other communications provided for
hereunder shall be in writing (including telecopier communication) and mailed,
telecopied or otherwise delivered, in the case of any Grantor or any Agent,
addressed to it at its address specified on the signature pages hereto; or, as
to any party, at such other address as shall be designated by such party in a
written notice to the other parties. All such notices and other communications
shall, when mailed, telecopied or otherwise delivered, be effective when
deposited in the mails, telecopied or otherwise delivered (or confirmed by a
signed receipt), respectively, addressed as aforesaid; except that notices and
other communications to the Collateral Agent shall not be effective until
received by it. Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or any Exhibit, Schedule
or Appendix hereto shall be effective as delivery of an original executed
counterpart thereof.

 

(b) Each of the Collateral Agent and the Intercreditor Agent shall promptly
forward to each Representative Agent copies of any notice, certificate, report,
instrument, demand, request, direction, instruction, waiver, receipt, consent or
other document that it receives from any other party hereto or to any other
Financing Document to which it is a party.

 

Section 9.07 Continuing Security Interest; Assignments Under the Financing
Documents. This Agreement and each other Collateral Document shall create a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until the latest of (i) the payment in full in cash of the
Senior Debt Obligations, (ii) the Final Maturity Date and (iii) the termination
or expiration of all Commitments, (b) be binding upon each Grantor, its
successors and assigns and (c) inure, together with the rights and remedies of
the Collateral Agent and the Intercreditor Agent hereunder, to the benefit of
the Secured Parties and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause (c), any Creditor Party
may assign, sell or otherwise transfer all or any portion of its rights and
obligations under any Facility (including all or any portion of its Commitment,
the Senior Debt Obligations owing to it and the Facility Note or Facility Notes,
if any, held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Creditor
Party herein or otherwise, in each case as provided in the Financing Documents
relating to each such Facility. Each of the Collateral Agent and the
Intercreditor Agent shall promptly forward to each Representative Agent copies
of any notice, certificate, report, instrument, demand, request, direction,
instruction, waiver, receipt, consent or other document that it receives from
any other Creditor Party hereto or to any other Financing Document to which it
is a party.

 

Section 9.08 Release and Termination. (a) Upon any sale, lease, transfer or
other disposition of any item of Collateral of any Grantor in accordance with
the terms of the Financing Documents (other than sales of Inventory in the
ordinary course of business), the Collateral Agent will, at such Grantor’s
expense, execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted hereby or under any other
Collateral

 

63



--------------------------------------------------------------------------------

Document; provided that (a) at the time of such request and such release no
Default shall have occurred and be continuing, (b) such Grantor shall have
delivered to the Collateral Agent, at least ten Business Days prior to the date
of the proposed release, a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a form of release for execution by the Collateral Agent
and a certificate of such Grantor to the effect that the transaction is in
compliance with the Financing Documents and as to such other matters as the
Collateral Agent may request and (c) the proceeds of any such sale, lease,
transfer or other disposition required to be applied, or any payment to be made
in connection therewith, in accordance with Section 2.03 shall, to the extent so
required, be paid or made to, or in accordance with the instructions of, the
Collateral Agent when and as required under Section 2.03.

 

(b) Upon the latest of (i) the payment in full in cash of the Senior Debt
Obligations, (ii) the Final Maturity Date and (iii) the termination or
expiration of all Commitments, the pledge and security interest granted hereby
shall terminate and all rights to the Collateral shall revert to the applicable
Grantor. Upon any such termination, the Collateral Agent will, at the applicable
Grantor’s expense, execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

 

Section 9.09 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

Section 9.10 Severability. If any provision of this Agreement shall be invalid,
illegal or unenforceable, then to the extent permitted by law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Section 9.11 Integration. This Agreement represents the agreement of the parties
hereto with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any party relative to subject
matter hereof not expressly set forth or referred to herein or in the other
Financing Documents.

 

Section 9.12 No Partnership. Nothing contained in this Agreement and no action
by any Creditor Party is intended to constitute or shall be deemed to constitute
the Creditor Parties (or any of them) a partnership, association, joint venture
or other entity.

 

Section 9.13 No Reliance. No Creditor Party has relied on any representation or
warranty of any other Creditor Party with respect to this Agreement and the
transactions contemplated hereunder unless such representation or warranty has
been set forth expressly in this Agreement.

 

Section 9.14 Third Party Beneficiaries. All undertakings, agreements,
representations and warranties contained in this Agreement and the other
Collateral Documents are solely for the benefit of the Creditor Parties and
their respective successors and permitted

 

64



--------------------------------------------------------------------------------

assigns, and (a) there are no other parties (including any Affiliates of any
Grantor) who are intended to be benefited in any way by this Agreement and the
other Collateral Documents and (b) nothing herein shall give the Company, any
other Grantor or any of their respective Affiliates or any other Person (other
than a Creditor Party) any benefit or any legal or equitable right or remedy
under this Agreement or any other Collateral Document. The existence of this
Agreement and the other Collateral Documents shall not commit or obligate the
Creditor Parties to make any Advances or consummate any of the other
transactions contemplated by the Financing Documents. For the avoidance of doubt
no Amended Note Noteholder holding any Amended C Note from time to time shall be
entitled to any prepayment or redemption in respect of its Senior Debt
Obligations pursuant to the terms of Article II or the benefit of any Lien or
security interest created in favor of the Secured Parties (including, without
limitation, any Enforcement Proceeds relating thereto).

 

Section 9.15 No Impairment. Nothing in this Agreement is intended or shall be
construed to impair, diminish or otherwise adversely affect any other rights the
Creditor Parties may have or may obtain against the Company, any other Grantor
or any other Person.

 

Section 9.16 Equitable Remedies. Each party to this Agreement acknowledges that
the breach by it of any of the provisions of this Agreement is likely to cause
irreparable damage to the other party. Therefore, the relief to which any party
shall be entitled in the event of any such breach or threatened breach shall
include, but not be limited to, a mandatory injunction for specific performance,
injunctive or other judicial relief to prevent a violation of any of the
provisions of this Agreement, damages and any other relief to which it may be
entitled at law or in equity.

 

Section 9.17 Remedies. (a) Other than as stated expressly herein, no remedy
herein conferred upon the Collateral Agent or any other Creditor Party is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given under
this Agreement or the other Financing Documents, or now or hereafter existing at
law or in equity or by statute or otherwise.

 

(b) As between the Grantors and each Creditor Party, it is agreed that the
amounts payable by the Company at any time in respect of the Senior Debt
Obligations shall be a separate and independent debt and each Creditor Party
shall be entitled to protect and enforce its rights arising out of this
Agreement or the other Financing Documents and its right, pursuant to the terms
of any Financing Document to which it is a party, to cancel or suspend its
Commitments thereunder and to accelerate the maturity of any of the Senior Debt
Obligations and, except as aforesaid, it shall not be necessary for any other
Creditor Party to consent to, or be joined as an additional party in, any
proceedings for such purposes.

 

(c) In case any Creditor Party or the Collateral Agent shall have proceeded to
enforce any right, remedy or power under this Agreement or any other Financing
Document and the proceeding for the enforcement thereof shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to such Creditor Party, then and in every such case the Grantors and the
Creditor Parties shall, subject to any effect of or determination in such
proceeding, severally and respectively be restored to their former positions and
rights under this Agreement or any other Financing Document and thereafter all
rights, remedies and powers of the Creditor Parties shall continue as though no
such proceeding had been taken.

 

65



--------------------------------------------------------------------------------

Section 9.18 Limitations. (a) The obligations, liabilities or responsibilities
of any party hereunder shall be limited to those obligations, liabilities or
responsibilities expressly set forth and attributed to such party pursuant to
this Agreement or otherwise applicable under Applicable Law.

 

(b) In no event shall any Indemnified Party be liable for, and each of the
Grantors hereby agrees not to assert any claim against any Indemnified Party, on
any theory of liability, for consequential, incidental, indirect, punitive or
special damages arising out of or otherwise relating to the Facility Notes, this
Agreement, the other Financing Documents, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of the Advances.

 

Section 9.19 Survival. Notwithstanding anything in this Agreement to the
contrary, Sections 7.10, 7.11, 7.17, 9.01, 9.19, 9.20, 9.21, 9.22, 9.23 and 9.24
shall survive any termination of this Agreement. In addition, each
representation and warranty made or deemed to be made hereunder shall survive
the making of such representation and warranty, and no Creditor Party shall be
deemed to have waived, by reason of making any Advance or acceptance of any
Facility Note or making any payment pursuant thereto, any Default that may arise
by reason of such representation or warranty proving to have been false or
misleading, notwithstanding that such Creditor Party may have had notice or
knowledge or reason to believe that such representation or warranty was false or
misleading at the time such Advance was made or such Facility Note was issued.

 

Section 9.20 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.21 The Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of any Mortgage and
the terms of such Mortgage are inconsistent with the terms of this Agreement,
then with respect to such Collateral, the terms of such Mortgage shall be
controlling in the case of fixtures and real estate leases, letting and licenses
of, and contracts and agreements relating to the lease of, real property, and
the terms of this Agreement shall be controlling in the case of all other
Collateral.

 

Section 9.22 Jurisdiction, Etc. (a) Each of the parties hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Financing Documents to which it is a party, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the fullest extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the

 

66



--------------------------------------------------------------------------------

judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Financing Documents in
the courts of any jurisdiction.

 

(b) Each of the parties irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any of the other Financing Documents to
which it is a party in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and agrees not to plead or claim, any right of immunity from
legal action, suit or proceeding, from setoff or counterclaim, from the
jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, from attachment in aid of execution or judgment, from
execution of judgment, or from any other legal process or proceeding for the
giving of any relief or for the enforcement of any judgment, and consents to
such relief and enforcement against it, its assets and its revenues in any
jurisdiction, in each case with respect to any matter arising out of, or in
connection with, this Agreement. Each of the parties hereto waives personal
service of process and consents to service of process by certified or registered
mail, return receipt requested, directed to it at the address last specified for
notices hereunder, and such service shall be deemed completed ten days after the
same is so mailed.

 

Section 9.23 WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE OTHER FINANCING DOCUMENTS OR THE ACTIONS OF ANY GRANTOR IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Section 9.24 Confidentiality. (a) The Company, each other Grantor and each
Creditor Party hereby agree that the Company, each other Grantor and each
Creditor Party (and each of their respective, and their respective Affiliates’,
directors, officers, employees, agents and advisors) is, and has been from the
commencement of discussions with respect to the transactions contemplated by the
Financing Documents, permitted to disclose to any and all Persons, without
limitation of any kind, the structure and tax aspects (within the meaning of
Sections 6011 and 6111 of the Code and the regulations promulgated thereunder)
of the transactions contemplated by the Financing Documents, and all materials
of any kind (including opinions or other tax analyses) that are or have been
delivered to the Company, any other Grantor or any Creditor Party related to
such structure and tax aspects. In this regard, the Company, each other Grantor
and each Creditor Party acknowledges and agrees that its disclosure of the
structure or tax aspects of the transactions contemplated by the Financing
Documents is not limited in any way by an express or implied understanding or
agreement, oral or written (whether or not such understanding or agreement is
legally binding). Furthermore, the Company, each other Grantor and each Creditor
Party acknowledges and agrees that it does not know or have reason to know that
its use or disclosure of information relating to the structure or tax aspects of
the transactions contemplated by the Financing Documents is limited in any other
manner (such as where the transactions contemplated by the Financing Documents
is claimed to be proprietary or exclusive) for the benefit of any other Person.
To the extent that disclosure of the structure or tax aspects of

 

67



--------------------------------------------------------------------------------

the transactions contemplated by the Financing Documents by the Company, any
other Grantor or any Creditor Party is limited by any existing agreement between
the Company, any other Grantor or any Creditor Party, such limitation is agreed
to be void ab initio and such agreement is hereby amended to permit disclosure
of the structure and tax aspects of the transactions contemplated by the
Financing Documents as provided in this Section 9.24(a).

 

(b) Subject to clause (a) and, with respect to each of the Amended Note
Noteholders to the terms of any confidentiality agreement in existence as of the
Amendment Date between the Company and such Amended Note Noteholder, no Creditor
Party may disclose to any Person any confidential, proprietary or non-public
information of the Company or any other Grantor (such information being referred
to collectively herein as the “Company Information”), except that each Creditor
Party may disclose Company Information (i) to its and its Affiliates’ employees,
officers, directors, agents, swap counterparties, independent or internal
auditors and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such Company
Information and instructed to keep such Company Information confidential on
substantially the same terms as provided herein), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or under any other Financing Document or any suit, action or proceeding relating
to this Agreement or any other Financing Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 9.24, to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, including, in the case of any
securitization or collateralization of, or other similar transaction relating
to, its Commitments or Senior Debt Obligations by any Creditor Party, disclosure
to any necessary Person in connection with such securitization,
collateralization or other transaction (including any funding vehicle organized
to undertake or effectuate such securitization, collateralization or other
transaction, its lenders, sureties, reinsurers, swap counterparties, guarantors
or credit liquidity enhancers, their respective directors, officers, and
advisors, and any rating agency), (vii) to the extent such Company Information
(A) is or becomes generally available to the public on a non-confidential basis
other than as a result of a breach of this Section 9.24 by such Creditor Party,
or (B) is or becomes available to such Creditor Party on a nonconfidential basis
from a source other than the Company and (viii) with the consent of the Company.

 

(c) Subject to clause (a), neither the Company nor any other Grantor may
disclose to any Person the amount or terms of any fees payable to any Creditor
Party (such information being collectively referred to herein as the “Facility
Information”), except that each Grantor may disclose the Facility Information
(i) to its and its Affiliates’ employees, officers, directors, agents and
advisors who have a need to know the Facility Information in connection with
this Agreement and the transactions contemplated hereby or (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process.

 

68